Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 1 of 83 PageID 1033




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   D3D TECHNOLOGIES, INC.,
                                                      Civil Action No.: 6:20-cv-1699
          Plaintiff,
                                                        FIRST AMENDED AND SUPPLEMENTAL
                  v.
                                                           COMPLAINT AND DEMAND FOR
                                                                  JURY TRIAL
   MICROSOFT CORPORATION,
                                                           (INJUNCTIVE RELIEF SOUGHT)
          Defendant.


          Plaintiff D3D Technologies, Inc. (“D3D”), by and through undersigned counsel, brings

   this suit against Defendant Microsoft Corporation (“Microsoft” or “Defendant”) and, pursuant

   to Rule 8 of the Federal Rules of Civil Procedure, alleges as follows:

                                             PARTIES

          1.      Plaintiff D3D Technologies, Inc., is a Florida Profit Corporation with its

   principal place of business located at 1700 Jake Street, Unit 211, Orlando, FL 32814. D3D’s

   corporate headquarters is located in Orlando, and it employs numerous engineers, software

   developers and scientists in Orlando who perform research and product development tasks for

   D3D’s 3D imaging technologies, under the guidance and direction of Dr. David Douglas,

   Medical Advisor at D3D, and Dr. Robert Douglas, Chief Technology Officer at D3D. Dr. David

   Douglas and Dr. Robert Douglas are residents of Florida and are the inventors of the D3D

   patents at issue. D3D has strong and continuous ties to the Orlando area, having been engaged

   in research, product development and business activities in the Orlando area for over 10 years.

          2.      Microsoft Corporation is a Washington Corporation with its principal place of

   business located at One Microsoft Way, Redmond, Washington 98052. Microsoft is a publicly


                                                  1
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 2 of 83 PageID 1034




   traded company, with offices and locations all over the world – including within the State of

   Florida. Within this judicial district Microsoft has a corporate sales office located at 5426 Bay

   Center Drive, Suite 700, Tampa, FL 33609 and multiple retail stores located at:

                a. 4200 Conroy Road, Suite 220, Orlando, FL 32839;

                b. 8001 South Orange Blossom Trail, Suite 1120B, Orlando, FL, 32809;

                c. 140 University Town Center Drive, Sarasota, Florida 34243; and

                d. 2223 North West Shore Boulevard, Tampa, FL 33607.

   Further, Microsoft is registered to conduct business in Florida (Florida Taxpayer ID 91-

   1144442) and may be served via its registered agent Corporation Service Company located at

   1201 Hays Street, Tallahassee, FL 32301.

                                    JURISDICTION AND VENUE

           3.      This is a civil action for patent infringement arising under the Patent Laws of

   the United States as set forth in 35 U.S.C. §§ 271, et seq.

           4.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

   and 1338(a) and pendent jurisdiction over the other claims for relief asserted herein.

           5.      This Court has personal jurisdiction because Defendant has minimum contacts

   with this forum as a result of business regularly conducted within the State of Florida and

   within this judicial district, and, specifically as a result of, at least, committing the tort of patent

   infringement within Florida and this judicial district. Personal jurisdiction also exists because

   Defendant, inter alia:

                a. engages in substantial and not isolated interstate activity in Florida;




                                                      2
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 3 of 83 PageID 1035




            b. has substantial, continuous, and systematic business contacts in this judicial

                district;

            c. owns, manages, and operates facilities within this judicial district (e.g., the

                corporate sales office in Tampa and four retail stores across Orlando, Sarasota,

                and Tampa as described in Paragraph 2);

            d. actively advertises to residents within this judicial district to purchase infringing

                products;

            e. actively advertises to residents of this judicial district to work for Microsoft;

            f. employs residents from this judicial district;

            g. operates, conducts, and engages in business within the State of Florida;

            h. continues to conduct such business in Florida through the continued operation

                within this judicial district;

            i. operates Internet websites, e.g., https://www.microsoft.com/en-us/ (last visited

                Nov. 20, 2020), and https://www.microsoft.com/en-us/hololens (last visited

                Nov. 20, 2020), which are available to and accessed by customers and potential

                customers of the Defendant within this judicial district, and advertises and

                makes available for purchase within this judicial district Defendant’s infringing

                products:

            j. attends numerous annual conferences held within this judicial district, e.g., the

                annual Interservice/Industry Training, Simulation and Education Conference

                (I/ITSEC) which was held in Orlando, Florida for at least the last 5 years; and




                                                 3
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 4 of 83 PageID 1036




               k. hosts annual conferences within this judicial district, e.g., Microsoft’ Ignite

                  Conference which has been held in Orlando, Florida for at least the last 3 years.

                  See             Microsoft              Ignite          2019,            Microsoft,

                  <https://news.microsoft.com/ignite2019/> (last visited Nov. 20, 2020).

          Accordingly, this Court’s jurisdiction over the Defendant comports with Florida’s long-

   arm statute and the constitutional standards of fair play and substantial justice and arises

   directly from the Defendant’s purposeful minimum contacts with the State of Florida.

          6.      This Court also has personal jurisdiction over the Defendant because it has

   purposefully and voluntarily availed itself of the privilege of conducting business in the United

   States, the State of Florida, and, specifically, this judicial district by continuously and

   systematically placing goods and services into the stream of commerce through an established

   distribution channel with the expectation that such goods and services will be purchased by

   consumers within the United States, Florida, and this judicial district. Defendant, either directly

   and/or through intermediaries, uses, sells, offers to sell, distributes, advertises, and/or

   otherwise promotes the accused products in this judicial district.

          7.      Microsoft has partnered with at least 155 other companies with respect to its

   infringing HoloLens product, many of which are located or otherwise have locations within

   the State of Florida and, specifically, this judicial district, see HoloLens 2, Find a Partner,

   Microsoft, https://www.microsoft.com/en-us/hololens/partners (last visited Nov. 20, 2020),

   and are available to and accessed by customers and potential customers of the Defendant within

   this judicial district. On information and belief, Microsoft’s products are sold to and used by

   the following third-party partners, inter alia:



                                                     4
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 5 of 83 PageID 1037




                a. Booz Allen Hamilton located at 4890 West Kennedy Blvd., Suite 475, Tampa,

                   Florida 33609.

                b. CAE Healthcare located at 6300 Edgelake Drive, Sarasota, Florida 34240.

                c. General Electric with locations at 501 E. Kennedy Blvd., Suite 600, Tampa, FL

                   33602 and 7802 Woodland Center Blvd., Tampa, FL 33614.

                d. Insight with locations at 100 Rialto Pl., Suite 615, Melbourne, FL 32901, 2701

                   N. Rocky Point Dr., Suite 300, Tampa, FL 33607, and 302 Knights Run Ave.,

                   Suite 1175, Tampa, FL 33602.

   Further, Microsoft is continually advertising and recruiting new HoloLens partners, such as

   independent software vendors, system integrators, and digital agencies, both in and out of this

   judicial district. See Mixed Reality Partners, Microsoft, https://www.microsoft.com/en-

   us/hololens/mixed-reality-partners (describing benefits of partnership) (last visited Nov. 20,

   2020); Mixed Reality Partner Program,                 Microsoft, https://www.microsoft.com/en-

   us/hololens/mrpp (describing requirements and application for partnership) (last visited Nov.

   20, 2020).

           8.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c), (d) and 28 U.S.C.

   § 1400(b) because Defendant has committed or induced acts of infringement, and/or advertise,

   market, sell, and/or offer to sell products, including infringing products, in this judicial district,

   as discussed, supra, in Paragraphs 2 and 5-7 which are incorporated by reference herein. As

   stated, supra, Microsoft has significant ties to, and presence in, the State of Florida and the

   Middle District of Florida, making venue in this judicial district both proper and convenient




                                                     5
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 6 of 83 PageID 1038




   for this action. As stated in Paragraph 1, D3D’s principal place of business is located within

   this district.

                                     THE PATENTS-IN-SUIT

           9.       On February 26, 2013, United States Patent No. 8,384,771 (“the ‘771 patent”),

   entitled “Method and Apparatus for Three Dimensional Viewing of Images,” was duly and

   legally issued by the United States Patent and Trademark Office (“USPTO”) to David Bryon

   Douglas, with D3D Technologies, Inc. as the ultimate assignee. A copy of the ‘771 patent is

   attached hereto as Exhibit 1.

           10.      On May 24, 2016, United States Patent No. 9,349,183 (“the ‘183 patent”),

   entitled “Method and Apparatus for Three Dimensional Viewing of Images,” was duly and

   legally issued by the USPTO to David Bryon Douglas and Robert E. Douglas, with D3D

   Technologies, Inc. as the ultimate assignee. A copy of the ‘183 patent is attached hereto as

   Exhibit 2.

           11.      On October 16, 2016, United States Patent No. 9,473,766 (“the ‘766 patent”),

   entitled “Method and Apparatus for Three Dimensional Viewing of Images,” was duly and

   legally issued by the USPTO to David Bryon Douglas and Robert E. Douglas, with D3D

   Technologies, Inc. as the ultimate assignee. A copy of the ‘766 patent is attached hereto as

   Exhibit 3.

           12.      On May 29, 2018, United States Patent No. 9,980,691 (“the ‘691 patent”),

   entitled “Method and Apparatus for Three Dimensional Viewing of Images,” was duly and

   legally issued by the USPTO to David Bryon Douglas and Robert E. Douglas, with D3D




                                                  6
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 7 of 83 PageID 1039




   Technologies, Inc. as the ultimate assignee. A copy of the ‘691 patent is attached hereto as

   Exhibit 4.

          13.      On October 6, 2020, United States Patent No. 10,795,457 (“the ‘457 patent”),

   entitled “Interactive 3D Cursor,” was duly and legally issued         by the USPTO to D3D

   Technologies, Inc. A copy of the ‘457 patent is attached hereto as Exhibit 11.

          14.      The ‘771, ‘183, ‘766, ‘691, and ‘457 patents are referred to hereinafter as “the

   D3D Patents.”

          15.      Plaintiff D3D is the owner of the entire right, title, and interest in and to the

   D3D Patents, with the right to sue in its own name.

                a. Assignment of the ‘771 patent to D3D Technologies, Inc. (formerly D3D

                   Enterprises, LLC) was executed on June 22, 2016 and recorded with the

                   USPTO on June 27, 2016.

                b. Assignment of the ‘183 patent to D3D Technologies, Inc. (formerly D3D

                   Enterprises, LLC) was executed between June 22, 2016 and June 23, 2016 and

                   recorded with the USPTO on June 27, 2016.

                c. Assignment of the ‘766 patent to D3D Technologies, Inc. was executed on June

                   7, 2019 and recorded with the USPTO on May 8, 2020.

                d. Assignment of the ‘691 patent to D3D Technologies, Inc. was executed on June

                   7, 2019 and recorded with the USPTO on May 8, 2020.

                e. D3D Technologies, Inc. was both the original applicant and original assignee of

                   the ‘457 patent.

          16.      Each of the D3D Patents are presumed valid under 35 U.S.C. § 282.



                                                   7
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 8 of 83 PageID 1040




          17.     The D3D patents are directed to improvements in three-dimensional imaging

   technology. More specifically, the patents are directed at voxel-based dataset modeling of three

   dimensional images that can be further processed, such as, for example, (i) viewing a volume

   of interest from alternate viewpoints; (ii) filtering a volume of interest; (iii) enhancing a

   volume of interest via colorization; and (iv) zoom-in viewing of a volume of interest. Other

   improvements of certain of the D3D patents are directed at convergence (i.e., viewing a close

   object), viewing with polarized lenses, and the incorporation of 3D cursor technologies, to

   selectively view portions of the volume of interest, and to conduct further processing on the

   selected voxels.

                                    THE D3D TECHNOLOGY

          18.     D3D Technologies, Inc. was founded to create improved three-dimensional

   imaging technology. Traditionally, voxelated datasets (e.g., Computed Tomography (CT)

   scans and Magnetic Resonance Imaging (MRI) scans) were viewed on 2D monitors using a

   slice-by-slice scrolling technique. D3D transformed the way the voxelated datasets are viewed,

   and the patented technology is known as true Depth-3-Dimensional (D3D) imaging. The D3D

   technology dates back to 2006 and forms the basis for all the patents-at-issue. The patented

   technology is directed to arranging two dimensional image slices to build a three dimensional

   voxelated volume that can be stereoscopically rendered into different left and right eye viewing

   perspectives, which was not well-understood, routine, or conventional at the time of the

   invention. See, e.g., David B. Douglas et al., Augmented reality: Advances in Diagnostic

   Imaging,      Multimodal        Tech.      &       Interaction     (2017),      available      at

   https://doi.org/10.3390/mti1040029 (last visited Nov. 20, 2020) (cited 21 times in the scientific



                                                  8
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 9 of 83 PageID 1041




   literature). The resulting 3D image processing technique is particularly useful for viewing via

   an augmented reality, virtual reality, or mixed reality head display unit, and has wide

   applicability across numerous disciplines, including medical applications, military

   applications, and use in gaming systems, to name a few.

          19.     The foundational nature of the D3D technology for use in medical applications,

   namely creating 3D voxelated volumes from 2D voxelated slices, was recognized by a National

   Institutes of Health (NIH) fact sheet:

          [A] narrow beam of x-rays is aimed at a patient and quickly rotated around the
          body, producing signals that are processed by the machine’s computer to
          generate cross sectional images—or “slices”—of the body. . . . Once a number
          of successive slices are collected by the machine’s computer, they can be
          digitally “stacked” together to form a three-dimensional image of the patient
          that allows for easier identification and location of basic structures as well as
          possible tumors or abnormalities.

   Nat’l Inst. of Biomedical Imaging & Bioengineering, Nat’l Inst. of Health, Computed

   Tomography (CT) Fact Sheet (Mar. 2016), https://www.nibib.nih.gov/sites/default/files/CT%

   20Fact % 20Sheet 2016_508.pdf (last visited Nov. 20, 2020). Notably, the NIH fact sheet was

   published in March 2016, nearly a decade after D3D filed their patent applications.

          20.     D3D’s same 3D imaging technology provides vast improvements over the prior

   art in other non-medical fields, where it is critical to create and develop three-dimensional

   images allowing for depth or volume imaging. Video gaming is one ubiquitous application for

   3D imaging, whether by forming the gaming characters themselves or the detailed 3D

   landscapes on which the games play out. There are numerous industrial applications, including

   using 3D images for training machine operators, facilitating machine diagnostics and repairs,

   or providing routine machine maintenance instructions accompanied by 3D illustrations.



                                                 9
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 10 of 83 PageID 1042




    Scientific data (e.g. the Geographic Information System (GIS)) utilize voxelated datasets to

    form volumetric features, such as landscape and urban features. The ability to generate realistic

    3D landscapes and 3D models of people is also critical in military applications, whether for

    training or for conducting actual military operations. This unique technology, when combined

    with augmented reality, virtual reality, or mixed reality headsets, allows a viewer to rotate,

    converge and even zoom-in on an image from different viewpoints. Especially in military

    applications, the ability to see images from a true 3D perspective will be a great advantage.

           21.     D3D is an operating company that is dedicated to developing, manufacturing,

    selling and/or licensing its technology across various industries. It is currently developing a

    product for sale that incorporates D3D’s patented technology for medical applications for

    detecting brain aneurysms. With support from the National Science Foundation (NSF), D3D

    has transformed its initial prototype into a beta test version, performed user acceptance tests,

    and tested diagnostic speed and diagnostic accuracy of complex anatomic structures for brain

    aneurysms. Briefly, from a public health perspective, there are nearly 1 million brain aneurysm

    ruptures worldwide every year resulting in nearly 500,000 deaths. Approximately half of the

    victims are younger than 50 years old. Among survivors, nearly 66% suffer permanent

    neurological deficits. Nearly 6.5 million people in the United States have an un-ruptured brain

    aneurysm. Accurate early diagnosis of brain aneurysms is critically important because if un-

    ruptured brain aneurysms can be detected, they can be treated with a minimally invasive

    technique that would prevent future aneurysm rupture. In addition to improving diagnostic

    accuracy and treatment planning of brain aneurysms, the advanced D3D 3D visualization

    system holds promise in improving cancer imaging. D3D has performed over 30 customer



                                                   10
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 11 of 83 PageID 1043




    interviews and aims to achieve Food and Drug Administration (FDA) approval in the fall of

    2020 for its medical imaging software.

                        THE INVENTORS OF THE D3D TECHNOLOGY

           22.     Dr. David Douglas and Dr. Robert Douglas are the inventors of the patents-in-

    suit. Dr. David Douglas serves as the D3D Medical Advisor. He majored in physics at the U.S.

    Air Force Academy, completed a M.D. from Georgetown and a M.P.H. from Harvard

    University. His post-graduate training included General Surgery Internship and Diagnostic

    Radiology Residency at the University of California, Davis. Then, he went to Stanford

    University where he was the first ever neuroradiology fellow to complete dual neuroradiology-

    nuclear medicine fellowships. He is now a dual board certified neuroradiologist-nuclear

    medicine physician licensed in California. As a physician and a scientist, Dr. David Douglas

    focuses on bringing advanced imaging techniques into clinical medicine, and that focus led to

    the innovations that evolved into the patents at issue.

           23.     Dr. David Douglas has experience working in various military positions,

    including serving in Afghanistan as the Commander of Radiology. Presently, he serves as an

    Active Duty Lieutenant Colonel in the United States Air Force and as an Adjunct Clinical

    Assistant Professor in both Nuclear Medicine and Neuroradiology at Stanford University. Dr.

    Douglas’ achievements have been recognized by his peers. His accolades include receiving the

    Stanford Outstanding Fellow Teacher Award, the Travis Air Force Base Outstanding Faculty

    Teaching Award, the Henkin Government Relations Fellowship with the Society of Nuclear

    Medicine and Molecular Imaging (SNMMI), the Slosky Professional Relations Fellowship at

    the SNMMI and the American College of Radiology (ACR) Goldberg-Reeder Travel Grant for



                                                   11
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 12 of 83 PageID 1044




    humanitarian work in Kenya. Dr. David Douglas also serves on the Radiological Society of

    North America (RSNA) Public Information Advisors Network (PIAN) for his expertise in

    Augmented Reality and Virtual Reality.

           24.     Dr. Robert Douglas serves as the D3D Chief Technology Officer. He graduated

    from U.S. Military Academy at West Point and was the top 1% of his class in engineering.

    During his Army career he was an Airborne Ranger having a range of experiences from combat

    tours as an Infantryman in Vietnam, to tours with the United Nations in the Middle East, to the

    Joint Chiefs of Staff studying nuclear weapons.

           25.     Dr. Robert Douglas received his PhD from the University of Central Florida

    and was awarded the Personal Achievement Award by the College of Engineering. He has a

    wide breadth of experience in military programs and imaging applications. He joined Martin

    Marietta, later to be part of Lockheed Martin, where he was director of systems analysis

    responsible for analysis of a range of advanced weapons systems including fire control for Air

    Force fighters (F-22 and F-35); JASSM cruise missile; Army Javelin and Hellfire missiles,

    Longbow radar; MEADS air defense system; and Copperhead guided projectile. He later

    joined DRS Technologies as Vice President, Engineering with a focus on thermal imaging

    systems for Army combat vehicles (M1 Abrams tank and M2 Bradley Infantry Fighting

    Vehicle), combat aviation (AH-64 and OH-58D), and thermal imaging for infantry weapons

    and helmets. Dr. Robert Douglas also served on the Army Science Board for over 20 years and

    chaired seven major studies for the Board.




                                                  12
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 13 of 83 PageID 1045




                        D3D’S CORRESPONDENCE WITH MICROSOFT

           26.    Microsoft is well aware of D3D’s patented technology. Dr. Robert Douglas

    knows Dr. Peter Lee, Microsoft’s Corporate Vice President of Research and Incubation, on a

    personal level through multiple Army Science Board meetings. On October 5, 2016, Dr. Peter

    Lee was notified via email by Dr. Robert Douglas of D3D’s technologies and D3D's desire to

    work with Microsoft. In the October 5, 2016 email, Dr. Robert Douglas requested a 30-minute

    follow up meeting to discuss and demonstrate the D3D technology. Dr. Robert Douglas also

    attached an article whose lead author was his son, Dr. David Douglas, and an inventor of the

    patented technology. The article entitled, “Augmented Reality Imaging System: 3D Viewing

    of a Breast Cancer,” describes the D3D imaging technology and cites D3D’s ‘771 and ‘183

    patents in the opening paragraphs. Dr. Peter Lee did not respond to Dr. Robert Douglas.

           27.    Subsequently, on August 28, 2017, Dr. David Douglas was at the Military

    Health Systems Research Symposium. During the conference, Dr. David Douglas saw a

    demonstration by Microsoft for a new product called HoloLens. HoloLens had a limited degree

    of imaging, and Dr. David Douglas believed that the HoloLens would be significantly

    enhanced if it used D3D’s true 3D technology. Dr. David Douglas spoke with Ms. Stacy Brown,

    Microsoft’s Senior Account Executive for Federal Sales, and Mr. Michael Erickson, who at the

    time, was Microsoft’s Director Lead of a team providing custom Application Specific

    Integrated Circuits (ASICs) for products including the HoloLens. On information and belief,

    Mr. Erickson is now Principal ASIC Engineer, and a technical lead for Microsoft’s infringing

    HoloLens product.




                                                 13
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 14 of 83 PageID 1046




           28.     Dr. David Douglas provided detailed information and a demonstration of the

    D3D technology to Ms. Brown and Mr. Erickson, and described to them the patented

    technology and how it could be used to improve the Microsoft HoloLens product. He also

    showed them publications in the Journal of Medical Devices and Journal of Nature and Science

    that described D3D’s technology, and the Company’s U.S. Patent No. 8,384,771 (the parent to

    the other patents at issue). After the meeting, Dr. David Douglas sent an email to Ms. Brown

    and Mr. Erickson, attaching his CV and the two identified publications they had discussed,

    which reference the ’771 and ‘183 patents. Despite the volume of information provided, and

    Microsoft expressing interest in the D3D technology, Dr. Douglas never heard back from

    Microsoft.

           29.     Despite having provided Microsoft two opportunities to engage in meaningful

    discussions to see how the companies could collaborate, and having received no response, Dr.

    David Douglas tried one more time. On May 7, 2019, Dr. David Douglas sent yet another email

    to Mr. Erickson wherein he identified each of D3D patents at issue here and described to

    Microsoft how the patents have applications to a wide range of fields which are important to

    Microsoft, including gaming, medical and military. Again, despite the overture and the

    information provided, Microsoft never responded.

                                        COUNT I
                             INFRINGEMENT OF THE ‘771 PATENT

           30.     Plaintiff D3D repeats and realleges the above paragraphs 1 through 29, which

    are incorporated by reference as if fully restated herein.

           31.     Plaintiff D3D is the owner by assignment of all right, title, and interest in and

    to the ‘771 patent, including the right to recover for any and all infringement thereof.


                                                   14
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 15 of 83 PageID 1047




             32.      Defendant is not licensed or otherwise authorized to practice the ‘771 patent.

             33.      Plaintiff D3D has not licensed or otherwise authorized Defendant under the

    ‘771 patent.

             34.      The ‘771 patent is valid and enforceable, and presumed valid under 35 U.S.C.

    § 282.

             35.      The ‘771 patent relates to, among other things, methods, apparatus, and

    computer program products for three-dimensional viewing and manipulation of images.

             36.      On information and belief, Defendant has infringed the ‘771 patent by making,

    having made, using, importing, providing, supplying, distributing, testing, selling, or offering

    for sale a method, apparatus, and computer program product for three-dimensional viewing

    and manipulation of images, as described and claimed in the ‘771 patent. For example,

    Microsoft’s HoloLens 1, HoloLens 2, and Integrated Visual Augmentation System (IVAS),

    each as described in more detail infra, infringe the ‘771 patent.

                   a. Microsoft’s HoloLens 1

                      According to Microsoft, the Microsoft HoloLens 1 “redefines personal

                      computing through holographic experiences,” blending “cutting-edge optics

                      and sensors to deliver 3D holograms pinned to the real world.” See HoloLens

                      (1st    gen)     Hardware,       Microsoft,       https://docs.microsoft.com/en-

                      us/hololens/hololens1-hardware (last visited Nov. 20, 2020).




                                                     15
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 16 of 83 PageID 1048




                Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware (last visited Nov. 20, 2020).




                Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware (last visited Nov. 20, 2020).


             b. Microsoft’s HoloLens 2

                According to Microsoft, the Microsoft HoloLens 2, “refines the holographic

                computing journey stated by [HoloLens 1] to provide a more comfortable and

                immersive experience paired with more options for collaborating in mixed

                reality.” See HoloLens 2 Hardware, Microsoft, https://docs.microsoft.com/en-

                us/hololens/hololens2-hardware (last visited Nov. 20, 2020).




                                                             16
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 17 of 83 PageID 1049




                Source: https://www.microsoft.com/en-us/hololens/hardware# (last visited Nov. 20, 2020).




                Source: <https://www.microsoft.com/en-us/p/holoLens-2/91pnzzznzwcp/?activetab=pivot:overviewtab> (last visited
                Nov. 20, 2020).




                                                            17
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 18 of 83 PageID 1050




                Source: <https://www.microsoft.com/en-us/hololens/buy> (last visited Nov. 20, 2020).

             c. Microsoft’s Integrated Visual Augmentation System

                The United States Army awarded Microsoft a $480 million contract to supply

                the military branch with augmented reality technology. See Makena Kelly,

                Microsoft secures $480 million HoloLens contract from US Army, The Verge

                (Nov. 28, 2018), https://www.theverge.com/2018/11/28/18116939/microsoft-

                army-hololens-480-million-contract-magic-leap (last visited Nov. 20, 2020).

                On information and belief, Microsoft’s Integrated Visual Augmentation

                System (IVAS) is based on an enhanced HoloLens 2 design, which, by way of

                example, adds a night vision capability. According to Microsoft, the IVAS

                provides the military with the ability “to regain and maintain overmatch in

                multi-domain operations on battlefields that are increasingly urban, congested,

                dark, and unpredictable.” Microsoft and the Army are engaged in wide-ranging,

                hands-on testing of the IVAS system with an expected deployment in 2021. See

                Bridgett Siter, Soldiers test new IVAS technology, capabilities with hands-on


                                                            18
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 19 of 83 PageID 1051




                exercises,               U.S.               Army                (Nov.               20,              2019),

                https://www.army.mil/article/230034/soldiers_test_new_ivas_technology_cap

                abilities_with_hand_on_exercises (last visited Nov. 20, 2020). The U.S. Army

                describes:

                       The final product -- officials say it will likely be fielded in the fourth
                       quarter of FY21 -- will include a variety of features: a color see-through
                       digital display that makes it possible for the user to access information
                       without taking his eye off the battlefield; thermal and low-light sensors
                       that make it possible to see in the dark, literally; rapid target acquisition
                       and aided target identification; augmented reality and artificial
                       intelligence, to name just a few. IVAS is billed as a fight-rehearse-train
                       system, meaning its function on the battlefield is priority, but its
                       augmented reality capabilities, like real-time mapping, will make it
                       useful for training and rehearsing operations anywhere at any time. And
                       though it's said to "enhance the survivability" of combatants, its target
                       identification technology will save civilian lives, too.

                 Id.




                Source:
                <https://www.army.mil/article/230034/soldiers_test_new_ivas_technology_capabilities_with_hand_on_exercises>
                (last visited Nov. 20, 2020).




                                                          19
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 20 of 83 PageID 1052




                   Source:
                   <https://www.army.mil/article/230034/soldiers_test_new_ivas_technology_capabilities_with_hand_on_exercises>
                   (last visited Nov. 20, 2020).


           37.     On information and belief, Defendant continues to engage in infringing acts, as

    described, supra, with knowledge of the ‘771 patent at least no later than October 5, 2016 per

    D3D correspondence with Microsoft as described in Paragraphs 26-29, and not later than

    September 16, 2020 per the filing of the Original Complaint to this litigation, and with the

    actual intent to cause the acts which it knew or should have known would directly infringe,

    individually or jointly, and induce actual infringement.

                         Defendant’s Direct Infringement of the ‘771 Patent:

           38.     On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

    directly infringed, continues to directly infringe, and will continue to directly infringe,

    individually or jointly, absent this Court’s intervention one or more claims of the ‘771 patent,

    including for example at least claims 1-21 of the ‘771 patent, either literally or under the

    doctrine of equivalents, by making, distributing, using, testing, selling, and/or offering to sell

    within the United States, or importing into the United States, without license or authority,




                                                             20
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 21 of 83 PageID 1053




    Defendant’s suite of virtual reality and augmented reality products, including, but not limited

    to, the HoloLens 1, HoloLens 2, and IVAS.

                                  Direct Infringement Allegations

           39.     Direct Infringement Claim Charts: Exhibit 5 illustrates how Microsoft’s

    HoloLens 1, HoloLens 2 and IVAS systems infringe the claimed methods, computer readable

    mediums, and computer systems – with the computer system claims being used as

    representative of all the claims. Such supplied evidence is illustrative, and not exhaustive.

    Further, a person of ordinary skill in the art would readily recognize the broader implications

    of these representative materials.

           40.     On information and belief, as demonstrated in Exhibit 5 (claim 15 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 1 of the ‘771 patent:

           “1. A method of three-dimensional viewing of images by a user comprising:
                   selecting a volume of interest from a collection of image slices;
                   arranging said slices corresponding to said volume of interest;
                   selecting an initial viewing angle of said slices;
                   selecting a first viewpoint for a left eye;
                   selecting a second viewpoint for a right eye, wherein said first viewpoint and
           said second viewpoint are different viewpoints;
                   displaying, in a head display unit (HDU), a first image for said left eye based
           on said initial viewing angle, said first viewpoint for said left eye and said volume of
           interest;
                   displaying, in said HDU, a second image for said right eye based on said initial
           viewing angle, said second viewpoint for said right eye, and said volume of interest
           and wherein said first image for said left eye and said second image for said right eye
           produce a three-dimensional image to said user; and
                   selecting items of said image to be filtered, wherein said selecting items of said
           image to be filtered comprises:
                           selecting items of said image to be subtracted from said image to
                   produce a filtered image;




                                                  21
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 22 of 83 PageID 1054




                           displaying, in said HDU, a filtered image for said left eye based on said
                   initial viewing angle, said view point for said left eye and said volume of
                   interest; and
                           displaying, in said HDU, a filtered image for said right eye based on
                   said initial viewing angle, said view point for said right eye, and said volume
                   of interest and wherein said filtered image for said left eye and said filtered
                   image for said right eye produce a filtered three-dimensional image to said
                   user.”

           41.     On information and belief, as demonstrated in Exhibit 5 (claim 15 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 8 of the ‘771 patent:

           “8. A non-transitory computer readable medium having computer readable code
           thereon for three-dimensional viewing of images by a user, the medium comprising:
                   instructions for selecting a volume of interest from a collection of image slices;
                   instructions for arranging said slices corresponding to said volume of interest;
                   instructions for selecting an initial viewing angle of said slices;
                   instructions for selecting a first viewpoint for a left eye;
                   instructions for selecting a second viewpoint for a right eye, wherein said first
           viewpoint and said second viewpoint are different viewpoints;
                   instructions for displaying, in a head display unit (HDU), a first image for said
           left eye based on said initial viewing angle, said first viewpoint for said left eye and
           said volume of interest;
                   instructions for displaying, in said HDU, a second image for said right eye based
           on said initial viewing angle, said second viewpoint for said right eye, and said volume
           of interest and wherein said image for said left eye and said image for said right eye
           produce a three-dimensional image to said user; and
                            instructions for selecting items of said image to be filtered, wherein said
                   instructions for selecting items of said image to be filtered comprises:
                            instructions for selecting items of said image to be subtracted from said
                   image to produce a filtered image;
                            instructions for displaying, in said HDU, a filtered image for said left
                   eye based on said initial viewing angle, said view point for said left eye and
                   said volume of interest; and
                            instructions for displaying, in said HDU, a filtered image for said right
                   eye based on said initial viewing angle, said view point for said right eye, and
                   said volume of interest and wherein said filtered image for said left eye and said
                   filtered image for said right eye produce a filtered three-dimensional image to
                   said user.”




                                                   22
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 23 of 83 PageID 1055




           42.    On information and belief, as demonstrated in Exhibit 5, and by way of

    example only, Defendant Microsoft performs each limitation of claim 15 of the ‘771 patent:

           “15. A computer system comprising:
                   a memory;
                   a processor;
                   a communications interface;
                   an interconnection mechanism coupling the memory, the processor and the
           communications interface; and
                   wherein the memory is encoded with an application providing three-
           dimensional viewing of images by a user, that when performed on the processor,
           provides a process for processing information, the process causing the computer system
           to perform the operations of:
                   selecting a volume of interest from a collection of image slices;
                   arranging said slices corresponding to said volume of interest;
                   selecting an initial viewing angle of said slices;
                   selecting a first viewpoint for a left eye;
                   selecting a second viewpoint for a right eye, wherein said first viewpoint and
           said second viewpoint are different viewpoints;
                   displaying, in a head display unit (HDU), a first image for said left eye based
           on said initial viewing angle, said first viewpoint for said left eye and said volume of
           interest;
                   displaying, in said HDU, a second image for said right eye based on said initial
           viewing angle, said second viewpoint for said right eye, and said volume of interest
           and wherein said image for said left eye and said image for said right eye produce a
           three-dimensional image to said user; and
                   selecting items of said image to be filtered, wherein said selecting items of said
           image to be filtered comprises:
                           selecting items of said image to be subtracted from said image to
                   produce a filtered image;
                           displaying, in said HDU, a filtered image for said left eye based on said
                   initial viewing angle, said view point for said left eye and said volume of
                   interest; and
                           displaying, in said HDU, a filtered image for said right eye based on
                   said initial viewing angle, said view point for said right eye, and said volume
                   of interest and wherein said filtered image for said left eye and said filtered
                   image for said right eye produce a filtered three-dimensional image to said
                   user.”

           43.    On information and belief, Defendant Microsoft’s accused methods, computer

    readable mediums, and systems (e.g., HoloLens 1, HoloLens 2, and IVAS) embody each



                                                  23
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 24 of 83 PageID 1056




    limitation of dependent claims 2-7, 9-14, and 16-21 of the ‘771 patent. Evidence of such

    infringement is provided in Exhibit 5 (dependent claims 16-21 are representative). Reasonable

    discovery will confirm this infringement.

                      Defendant’s Direct Infringement of the Method Claims

           44.     Defendant performs the methods recited in claims 1-7 of the ‘771 patent.

    Infringement of a method claim requires performing every step of the claimed method.

    Defendant performs every step of the methods recited in claims 1-7. As set forth supra,

    Defendant performs, for example, the method recited in claim 1, i.e., “1. A method of three-

    dimensional viewing of images by a user comprising: selecting a volume of interest from a

    collection of image slices; arranging said slices corresponding to said volume of interest;

    selecting an initial viewing angle of said slices; selecting a first viewpoint for a left eye;

    selecting a second viewpoint for a right eye, wherein said first viewpoint and said second

    viewpoint are different viewpoints; displaying, in a head display unit (HDU), a first image for

    said left eye based on said initial viewing angle, said first viewpoint for said left eye and said

    volume of interest; displaying, in said HDU, a second image for said right eye based on said

    initial viewing angle, said second viewpoint for said right eye, and said volume of interest and

    wherein said first image for said left eye and said second image for said right eye produce a

    three-dimensional image to said user; and selecting items of said image to be filtered, wherein

    said selecting items of said image to be filtered comprises: selecting items of said image to be

    subtracted from said image to produce a filtered image; displaying, in said HDU, a filtered

    image for said left eye based on said initial viewing angle, said view point for said left eye and

    said volume of interest; and displaying, in said HDU, a filtered image for said right eye based



                                                   24
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 25 of 83 PageID 1057




    on said initial viewing angle, said view point for said right eye, and said volume of interest and

    wherein said filtered image for said left eye and said filtered image for said right eye produce

    a filtered three-dimensional image to said user.”

            45.     Even if one or more steps recited in method claims 1-7 are performed through

    technologies (e.g., HoloLens 1, HoloLens 2, and IVAS) not in the physical possession of the

    Defendant (e.g., in the possession of Microsoft partners, resellers, developers, end-users, etc.),

    the claimed methods are specifically performed by Microsoft’s HoloLens technology.

    Defendant directly infringes as its VR/AR (Virtual Reality / Augmented Reality) technology

    dictate the performances of the claimed steps, such as the “selecting a volume,” “arranging,”

    “selecting an initial,” “selecting a first,” “selecting a second,” “displaying . . . a first image,”

    “displaying . . . a second image,” “selecting items . . . to be filtered,” “selecting items . . . to be

    subtracted,” “displaying . . . for said left eye,” and “displaying . . . for said right eye” steps

    recited in claim 1 of the ‘771 patent. On information and belief, Defendant’s products and

    services are designed and built by Defendant to perform the claimed steps automatically. On

    information and belief, only Defendant can modify the functionality relating to these activities;

    no one else can modify such functionality. Defendant therefore performs all the claimed steps

    and directly infringes the asserted method claims of the ‘771 patent, as demonstrated in Exhibit

    5 (claim 15 is representative).

            46.     Additionally or alternatively, to the extent third parties or end-users perform

    one or more steps of the methods recited in claims 1-7 of the ‘771 patent, any such action by

    third parties or end-users is attributable to Defendant, such that Defendant is liable for directly

    infringing such claims in a multiple actor or joint infringement situation, because Defendant



                                                      25
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 26 of 83 PageID 1058




    directs or controls the other actor(s). In this regard, Defendant conditions participation in

    activities, as well as the receipt of benefits, upon performance of any such step by any such

    third party or end-user. Defendant retains control over how the accused methods are performed

    (e.g., by having built and designed its products and services, for example the HoloLens 1,

    HoloLens 2, and IVAS to automatically perform the claimed method limitations). Defendant

    exercises control over the methods performed by e.g., the HoloLens 1, HoloLens 2 and IVAS,

    and benefit from others’ use, including without limitation creating and receiving ongoing

    revenue streams from the accused products and related goods, and improvement/enhancement

    of its products and related goods. End-users and third parties receive a benefit from fiscal gains

    (e.g., third-party resellers; partners increasing the value of their own products and services)

    and through VR/AR capabilities (which have both recreational and professional benefits across

    a broad spectrum of applications (e.g., medical care, military operations, construction, industry,

    education, science, gaming, etc.)). In fact, VR/AR capabilities form the basis of entire

    businesses, such as some businesses held by Microsoft partners – over whom Microsoft

    exercises additional control with requirements for partnership (and for developers). All third-

    party and end-user involvement with the accused methods, if any, is incidental, ancillary, or

    contractual.

           47.     Thus, to the extent that any step of the asserted method claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘771 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 1, HoloLens 2, and IVAS) built and designed to perform methods covered by the

    asserted method claims); (2) dictating via software and associated directions and instructions



                                                   26
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 27 of 83 PageID 1059




    (e.g., to end-users) the use of the accused products such that, when used as built and designed

    by Defendant, such products perform the claimed methods; (3) having the ability to terminate

    others’ access to and use of the accused products and related goods and services if the accused

    products are not used in accordance with Defendant’s required terms (e.g., revocation of

    partnership or developer agreement); (4) marketing and advertising the accused products, and

    otherwise instructing and directing the use of the accused products in ways covered by the

    asserted method claims; and (5) updating and providing ongoing support and maintenance for

    the accused products.

              Defendant’s Direct Infringement of the Computer Readable Medium
                                 and Computer System Claims

           48.     Defendant makes, uses, sells, offers to sell, and/or imports the computer

    readable mediums recited in claims 8-14 and the computer systems recited in claims 15-21.

    Such claims are infringed when an accused medium and/or accused system, having every

    element of the claimed medium and/or claimed system, is made, used, sold, offered for sale,

    or imported within the United States. Defendant makes, uses, sells, offers to sell, and/or

    imports the accused products (or causes such acts to be performed on its behalf), which possess

    every element recited in claims 8-14 and claims 15-21, as set forth in more detail supra and

    demonstrated in Exhibit 5 attached (claims 15-21 are representative). Defendant therefore

    directly infringes at least the medium claims and system claims of the ‘771 patent.

           49.     Additionally or alternatively, regarding any “use” of the accused systems “by

    customers,” which is a subset of the direct infringement of system claims, Defendant directly

    infringes in such situations, as Defendant puts the accused systems into service and, at the same

    time, controls the system as a whole and obtains benefits from it. Defendant provides all


                                                   27
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 28 of 83 PageID 1060




    components in the system and controls all aspects of its functionality. Although third parties

    (e.g., Microsoft partners, resellers, developers, etc.) and end-users (e.g., customers) may have

    physical control over certain aspects of the accused systems, Defendant retains control over

    how the accused system operates (e.g., by having built and designed its products and services,

    for example the HoloLens 1, HoloLens 2, and IVAS, to automatically perform the claimed

    system limitations). Defendant conditions participation in activities, as well as the receipt of

    benefits, upon performance of any such step by any such third party or end-user. Defendant

    exercises control over its systems and benefits from others’ use of its systems, including

    without limitation creating and receiving ongoing revenue streams from the accused system,

    and improvement/enhancement of its systems. End-users and third parties receive a benefit

    from fiscal gains (e.g., third-party resellers; partners increasing the value of their own system

    and services) and through virtual reality/augmented reality (“VR/AR”) capabilities (which

    have both recreational and professional benefits across a broad spectrum of applications (e.g.,

    medical care, military operations, construction, industry, education, science, gaming, etc.)). In

    fact, VR/AR capabilities form the basis of entire businesses, such as some businesses held by

    Microsoft partners. All third-party and end-user involvement with the accused systems, if any,

    is incidental, ancillary, or contractual.

            50.     In the alternative, if the end-user or third-party is deemed to put the invention

    into service and controls the system as a whole, the end-user and third-party benefit from each

    element of the claims because Defendant’s system (e.g., HoloLens 1, HoloLens 2, and IVAS)

    are designed and built by Defendant to perform the claimed steps automatically. End-users

    receive a benefit from putting the invention into service, thereby accessing VR/AR capabilities



                                                   28
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 29 of 83 PageID 1061




    as discussed supra. Third parties (e.g., Microsoft partners, resellers, developers, etc.) receive

    a benefit from putting the invention into service by improving their own systems and profits.

    Further, and on information and belief, third-party partners and developers share a

    fiscally/contractually beneficial relationship with Microsoft. In both cases, Microsoft would

    be liable as an inducing infringer as described infra.

           51.     Thus, to the extent that any step of the asserted system claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘771 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 1, HoloLens 2, and IVAS) built and designed to perform system functionalities

    covered by the asserted system claims; (2) dictating via software and associated directions and

    instructions (e.g., to end-users) the use of the accused products such that, when used as built

    and designed by Defendant, such products perform the claimed systems; (3) marketing and

    advertising the accused products, and otherwise instructing and directing the use of the accused

    products in ways covered by the asserted method claims; and (4) updating and providing

    ongoing support and maintenance for the accused products.

                                        Induced Infringement

           52.     Defendant has induced and will continue to induce others’ infringement of the

    ‘771 patent, including, but not limited to, claims 1-21 of the ‘771 patent, in violation of 35

    U.S.C. § 271(b). At least no later than October 5, 2016, based on correspondence with

    Microsoft, and certainly no later than the date the filing of the Original Complaint, Defendant

    has actively encouraged infringement of the ‘771 patent, knowing that the acts it induced




                                                   29
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 30 of 83 PageID 1062




    constituted infringement of the ‘771 patent, and its encouraging acts actually resulted in direct

    patent infringement by others.

           53.      On information and belief, Defendant has and continues to promote, advertise,

    and support end-users (e.g., customers, etc.) and third parties (e.g., Microsoft partners,

    resellers, developers, etc.) its HoloLens 1, HoloLens 2, and IVAS products, with actions to

    include, but not limited to the following:

                 a. Defendant advertises Microsoft’s HoloLens and IVAS products on its website,

                    e.g.,    https://www.microsoft.com/en-us/hololens/buy (last visited Nov. 20,

                    2020);

                 b. Defendant provides end-user and third-party solutions and support –

                    documentation, instructions, Q&As, Code Samples, etc. – on its website, e.g.,

                    https://www.microsoft.com/en-us/hololens/apps (business and tech solutions)

                    (last visited Nov. 20, 2020), https://docs.microsoft.com/en-us/hololens/ (how-

                    to support documentation, instructions, code samples, etc.) (last visited Nov.

                    20, 2020), and https://developer.microsoft.com/en-us/mixed-reality/ (developer

                    support and documentation) (last visited Nov. 20, 2020);

                 c. Defendant provides an extensive partner and reseller program for selling,

                    supporting, and using its HoloLens and IVAS technologies, e.g.,

                    https://www.microsoft.com/en-us/hololens/mixed-reality-partners (last visited

                    Nov. 20, 2020),        and actively advertise for new partners to join,

                    https://www.microsoft.com/en-us/hololens/mrpp (last visited Nov. 20, 2020);




                                                   30
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 31 of 83 PageID 1063




                 d. Defendant provides a developer program for outside tech developers to build

                    and manage applications and solutions with its HoloLens technologies, e.g.,

                    https://www.microsoft.com/en-us/hololens/developers (last visited Nov. 20,

                    2020) and https://mixedreality.microsoftcrmportals.com/en-US/signup/ (last

                    visited Nov. 20, 2020).

    Defendant controls the distribution and use of its HoloLens and IVAS technologies – and

    further controls requirements for partners and developers. On information and belief,

    Defendant continues to engage in these acts with knowledge of the ‘771 patent at least no later

    than October 5, 2016 and certainly not later than September 16, 2020 per the filing of the

    Original Complaint to this litigation, with the actual intent to cause the acts which it knew or

    should have known would induce actual infringement.

           54.      To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),

    Defendant – with full knowledge of the ‘771 patent – actively encourages others (e.g., end-

    users and third parties) – to use the accused products and services as claimed. Such active

    encouragement by Defendant takes many forms, such as those examples provided supra, and

    includes promotion and instructional materials, as well as technical specifications and

    requirements, and ongoing technical assistance.

           55.      On information and belief, Defendant engaged in these acts with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement,

    or otherwise exercised willful blindness of a high probability that it has induced infringement.




                                                  31
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 32 of 83 PageID 1064




                                      Contributory Infringement

           56.     Defendant has contributed and will continue to contribute to others’

    infringement of the ‘771 patent, including, but not limited to, claims 1-21 of the ‘771 patent,

    in violation of 35 U.S.C. § 271(c). Defendant has offered to sell and sold within the United

    States, or imported into the United States, at least some of the components of the claimed

    methods (claims 1-7), mediums (claims 8-14), and systems (claims 15-21) constituting a

    material part of the patented methods, mediums, and systems, knowing the same to be

    especially made or especially adapted for use in infringing the ‘771 patent, and not a staple

    article or commodity of commerce for substantial non-infringing use.

           57.     As discussed supra, Defendant had actual and constructive knowledge of the

    ‘771 patent, as well as actual and constructive knowledge of the relevance and significance of

    the ‘771 patent to its research, development, production, and sales at least no later than October

    5, 2016 (per D3D direct correspondence), and certainly not later than September 16, 2020 per

    the filing of the Original Complaint to this litigation.

           58.     To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),

    Defendant – with full knowledge of the ‘771 patent – supplies the accused products to others

    (e.g., end-users and third parties) to perform the claimed method, medium, and system steps.

    The accused products and services embody the VR/AR capabilities of the ‘771 patent, in a

    manner that constitutes a material part of the claimed inventions, if not the entire claimed

    inventions. Defendant dictates and controls the componentry, techniques, and uses of the




                                                    32
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 33 of 83 PageID 1065




    accused products and services, with full knowledge of the ‘771 patent, and know the same to

    be especially made and especially adapted for the infringement of the ‘771 patent.

           59.     On information and belief, the relevant portions of Defendant’s products and

    services (e.g., HoloLens 1, HoloLens 2, and IVAS technologies), which Microsoft made,

    marketed, used, sold, offered to sell, or imported, are not staple articles or commodities of

    commerce suitable for substantial non-infringing use.

                                         Willful Infringement

           60.     As discussed supra and specifically in Paragraphs 26-29, which are

    incorporated herein by reference, Defendant had actual and constructive knowledge of the ‘771

    patent, as well as actual and constructive knowledge of the relevance and significance of the

    ‘771 patent to its research, development, production, and sales at least no later than October 5,

    2016 (per D3D direct correspondence), and certainly not later than September 16, 2020 per the

    filing of the Original Complaint to this litigation.

           61.     Defendant therefore had continuing actual and constructive knowledge of

    D3D’s patent portfolio, most specifically the ‘771 patent (parent to all other asserted patents),

    and the relevance and significance of D3D’s patented technology.

           62.     Defendant’s infringement, as demonstrated supra, is egregious, and combined

    with Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

    Court award enhanced damages based on Defendant’s conduct.




                                                    33
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 34 of 83 PageID 1066




                                  Damage to D3D Technologies Inc.

           63.     On information and belief, Defendant’s actions have and will continue to

    constitute direct and indirect (induced and contributory) infringement of at least claims 1-21

    of the ‘771 patent in violation of 35 U.S.C. §271.

           64.     As a result of Defendant’s infringement of at least claims 1-21 of the ‘771

    patent, D3D has suffered monetary damages in an amount yet to be determined, in no event

    less than a reasonable royalty, and will continue to suffer damages in the future unless

    Defendant’s infringing activities are enjoined by this Court.

           65.     Defendant’s wrongful acts have damaged and will continue to damage D3D

    irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

    addition to its actual damages, Plaintiff D3D is entitled to a permanent injunction restraining

    and enjoining Defendant and its respective agents, servants, and employees, and all person

    acting thereunder, in concert with, or on its behalf, from infringing at least claims 1-21 of the

    ‘771 patent.

                                       COUNT II
                             INFRINGEMENT OF THE ‘183 PATENT

           66.     Plaintiff D3D repeats and realleges Paragraphs 1 through 29 and 36, which are

    incorporated by reference as if fully restated herein.

           67.     Plaintiff D3D is the owner by assignment of all right, title, and interest in and

    to the ‘183 patent, including the right to recover for any and all infringement thereof.

           68.     Defendant is not licensed or otherwise authorized to practice the ‘183 patent.

           69.     Plaintiff D3D has not licensed or otherwise authorized Defendant under the

    ‘183 patent.


                                                   34
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 35 of 83 PageID 1067




             70.   The ‘183 patent is valid and enforceable, and presumed valid under 35 U.S.C.

    § 282.

             71.   The ‘183 patent relates to, among other things, methods, apparatus, and

    computer program product for three-dimensional viewing and manipulation of images.

             72.   On information and belief, Defendant has infringed the ‘183 patent by making,

    having made, using, importing, providing, supplying, distributing, testing, selling, or offering

    for sale a method, apparatus, and computer program product for three-dimensional viewing

    and manipulation of images, as described and claimed in the ‘183 patent. For example,

    Microsoft’s HoloLens 1, HoloLens 2, and Integrated Visual Augmentation System (IVAS),

    described in Paragraphs 36.a-36.c supra, infringe the ‘183 patent.

             73.   On information and belief, Defendant continues to engage in infringing acts, as

    described supra, with knowledge of the ‘183 patent at least no later than October 5, 2016 per

    D3D correspondence with Microsoft officers as described in Paragraphs 26-29, and not later

    than September 16, 2020 per the filing of the Original Complaint to this litigation, and with

    the actual intent to cause the acts which it knew or should have known would directly infringe,

    individually or jointly, and induce actual infringement.

                        Defendant’s Direct Infringement of the ‘183 Patent:

             74.   On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

    directly infringed, continues to directly infringe, and will continue to directly infringe,

    individually or jointly, absent this Court’s intervention one or more claims of the ‘183 patent,

    including for example at least claims 1-18 of the ‘183 patent, either literally or under the

    doctrine of equivalents, by making, distributing, using, testing, selling, and/or offering to sell



                                                   35
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 36 of 83 PageID 1068




    within the United States, or importing into the United States, without license or authority,

    Defendant’s suite of virtual reality and augmented reality products, including, but not limited

    to, the HoloLens 1, HoloLens 2 and IVAS.

                                  Direct Infringement Allegations

           75.     Direct Infringement Claim Charts: Exhibit 6 illustrates how Microsoft’s

    HoloLens 1, HoloLens 2 and IVAS systems infringe the claimed methods, computer readable

    mediums, and computer systems – with the computer system claims being used as

    representative of all the claims. Such supplied evidence is illustrative, and not exhaustive.

    Further, a person of ordinary skill in the art would readily recognize the broader implications

    of these representative materials.

           76.     On information and belief, as demonstrated in Exhibit 6 (claim 13 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 1 of the ‘183 patent:

           “1. A method of three-dimensional viewing of images by a user comprising:
                   selecting a volume of interest from a collection of image slices;
                   arranging said slices corresponding to said volume of interest;
                   selecting an initial viewing angle of said slices;
                   selecting a viewpoint for a left eye;
                   selecting a viewpoint for a right eye;
                   displaying, in a display unit (DU), an image for said left eye based on said initial
           viewing angle, said view point for said left eye and said volume of interest;
                   displaying, in said DU, an image for said right eye based on said initial viewing
           angle, said view point for said right eye, and said volume of interest and wherein said
           image for said left eye and said image for said right eye produce a three-dimensional
           image to said user;
                   wherein a convergence point of said image for said left eye and said image for
           said right eye is shifted to provide a different perspective of the volume of interest to
           said user; and
                   selecting an alternate viewing angle, said selecting an alternate viewing angle
           comprising:



                                                   36
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 37 of 83 PageID 1069




                           reorienting said volume of interest in accordance with said alternate
                   viewing angle;
                           displaying, in said DU, an image for said left eye based on said alternate
                   viewing angle, said view point for said left eye and said volume of interest; and
                           displaying, in said DU, an image for said right eye based on said
                   alternate viewing angle, said view point for said right eye, and said volume of
                   interest and wherein said image for said left eye and said image for said right
                   eye produce an alternate three-dimensional image to said user.”

           77.     On information and belief, as demonstrated in Exhibit 6 (claim 13 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 7 of the ‘183 patent:

           “7. A non-transitory computer readable medium having computer readable code
           thereon for three-dimensional viewing of images by a user, the medium comprising:
                   instructions for selecting a volume of interest from a collection of image slices;
                   instructions for arranging said slices corresponding to said volume of interest;
                   instructions for selecting an initial viewing angle of said slices;
                   instructions for selecting a viewpoint for a left eye;
                   instructions for selecting a viewpoint for a right eye;
                   instructions for displaying, in a display unit (DU), an image for said left eye
           based on said initial viewing angle, said view point for said left eye and said volume of
           interest;
                   instructions for displaying, in said DU, an image for said right eye based on
           said initial viewing angle, said view point for said right eye, and said volume of interest
           and wherein said image for said left eye and said image for said right eye produce a
           three-dimensional image to said user;
                   wherein a convergence point of said image for said left eye and said image for
           said right eye is shifted to provide a different perspective of the volume of interest to
           said user; and
                   selecting an alternate viewing angle, said selecting an alternate viewing angle
           comprising:
                   reorienting said volume of interest in accordance with said alternate viewing
           angle;
                   displaying, in said DU, an image for said left eye based on said alternate
           viewing angle, said view point for said left eye and said volume of interest; and
                   displaying, in said DU, an image for said right eye based on said alternate
           viewing angle, said view point for said right eye, and said volume of interest and
           wherein said image for said left eye and said image for said right eye produce an
           alternate three-dimensional image to said user.”




                                                   37
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 38 of 83 PageID 1070




           78.    On information and belief, as demonstrated in Exhibit 6, and by way of

    example only, Defendant Microsoft performs each limitation of claim 13 of the ‘183 patent:

           “13. A computer system comprising:
                   a memory;
                   a processor;
                   a communications interface;
                   an interconnection mechanism coupling the memory, the processor and the
           communications interface; and
                   wherein the memory is encoded with an application providing three-
           dimensional viewing of images by a user, that when performed on the processor,
           provides a process for processing information, the process causing the computer system
           to perform the operations of:
                   selecting a volume of interest from a collection of image slices;
                   arranging said slices corresponding to said volume of interest;
                   selecting an initial viewing angle of said slices;
                   selecting a viewpoint for a left eye;
                   selecting a viewpoint for a right eye;
                   displaying, in a display unit (DU), an image for said left eye based on said initial
           viewing angle, said view point for said left eye and said volume of interest;
                   displaying, in said DU, an image for said right eye based on said initial viewing
           angle, said view point for said right eye, and said volume of interest and wherein said
           image for said left eye and said image for said right eye produce a three-dimensional
           image to said user;
                   wherein a convergence point of said image for said left eye and said image for
           said right eye is shifted to provide a different perspective of the volume of interest to
           said user; and
                   selecting an alternate viewing angle, said selecting an alternate viewing angle
           comprising:
                           reorienting said volume of interest in accordance with said alternate
                   viewing angle;
                           displaying, in said DU, an image for said left eye based on said alternate
                   viewing angle, said view point for said left eye and said volume of interest; and
                           displaying, in said DU, an image for said right eye based on said
                   alternate viewing angle, said view point for said right eye, and said volume of
                   interest and wherein said image for said left eye and said image for said right
                   eye produce an alternate three-dimensional image to said user.”

           79.    On information and belief, Defendant Microsoft’s accused system (e.g.,

    HoloLens 1, HoloLens 2, and IVAS) embody each limitation of the dependent claims 2-6, 8-

    12, and 14-18 of the ‘183 patent. Evidence of such infringement is provided in Exhibit 6


                                                   38
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 39 of 83 PageID 1071




    (dependent claims 14-18 are representative). Reasonable discovery will confirm this

    infringement.

                      Defendant’s Direct Infringement of the Method Claims

           80.      Defendant performs the methods recited in claims 1-6 of the ‘183 patent.

    Infringement of a method claim requires performing every step of the claimed method.

    Defendant performs every step of the methods recited in claims 1-6. As set forth supra,

    Defendant performs, for example, the method recited in claim 1, i.e., “1. A method of three-

    dimensional viewing of images by a user comprising: selecting a volume of interest from a

    collection of image slices; arranging said slices corresponding to said volume of interest;

    selecting an initial viewing angle of said slices; selecting a viewpoint for a left eye; selecting

    a viewpoint for a right eye; displaying, in a display unit (DU), an image for said left eye based

    on said initial viewing angle, said view point for said left eye and said volume of interest;

    displaying, in said DU, an image for said right eye based on said initial viewing angle, said

    view point for said right eye, and said volume of interest and wherein said image for said left

    eye and said image for said right eye produce a three-dimensional image to said user; wherein

    a convergence point of said image for said left eye and said image for said right eye is shifted

    to provide a different perspective of the volume of interest to said user; and selecting an

    alternate viewing angle, said selecting an alternate viewing angle comprising: reorienting said

    volume of interest in accordance with said alternate viewing angle; displaying, in said DU, an

    image for said left eye based on said alternate viewing angle, said view point for said left eye

    and said volume of interest; and displaying, in said DU, an image for said right eye based on

    said alternate viewing angle, said view point for said right eye, and said volume of interest and



                                                   39
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 40 of 83 PageID 1072




    wherein said image for said left eye and said image for said right eye produce an alternate

    three-dimensional image to said user.”

            81.     Even if one or more steps recited in method claims 1-6 are performed through

    technologies (e.g., HoloLens 1, HoloLens 2, and IVAS) not in the physical possession of the

    Defendant (e.g., in the possession of Microsoft partners, resellers, developers, end-users, etc.),

    the claimed methods are specifically performed by Microsoft’s HoloLens technology.

    Defendant directly infringes as its VR/AR technology dictate the performances of the claimed

    steps, such as the “selecting a volume,” “arranging,” “selecting an initial,” “selecting . . . for a

    left eye,” “selecting . . . for a right eye,” “displaying . . . for said left eye,” “displaying . . . for

    said right eye,” “convergence point . . . is shifted,” “selecting an alternate,” “reorienting,”

    “displaying . . . for said left eye,” and “displaying . . . for said right eye” steps recited in claim

    1 of the ‘183 patent. On information and belief, Defendant’s products and services are designed

    and built by Defendant to perform the claimed steps automatically. On information and belief,

    only Defendant can modify the functionality relating to these activities; no one else can modify

    such functionality. Defendant therefore performs all the claimed steps and directly infringes

    the asserted method claims of the ‘183 patent, as demonstrated in Exhibit 6 (claim 13 is

    representative).

            82.     Additionally or alternatively, to the extent third parties or end-users perform

    one or more steps of the methods recited in claims 1-6 of the ‘183 patent, any such action by

    third parties or end-users is attributable to Defendant, such that Defendant is liable for directly

    infringing such claims in a multiple actor or joint infringement situation, because Defendant

    directs or controls the other actor(s). In this regard, Defendant conditions participation in



                                                       40
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 41 of 83 PageID 1073




    activities, as well as the receipt of benefits, upon performance of any such step by any such

    third party or end-user. Defendant retains control over how the accused methods are performed

    (e.g., by having built and designed its products and services, for example the HoloLens 1,

    HoloLens 2, and IVAS to automatically perform the claimed method limitations). Defendant

    exercises control over the methods performed by e.g., the HoloLens 1, HoloLens 2 and IVAS,

    and benefit from others’ use, including without limitation creating and receiving ongoing

    revenue streams from the accused products and related goods, and improvement/enhancement

    of its products and related goods. End-users and third parties receive a benefit from fiscal gains

    (e.g., third-party resellers; partners increasing the value of their own products and services)

    and through VR/AR capabilities (which have both recreational and professional benefits across

    a broad spectrum of applications (e.g., medical care, military operations, construction, industry,

    education, science, gaming, etc.)). In fact, VR/AR capabilities form the basis of entire

    businesses, such as some businesses held by Microsoft partners – over whom Microsoft

    exercises additional control with requirements for partnership (and for developers). All third-

    party and end-user involvement with the accused methods, if any, is incidental, ancillary, or

    contractual.

           83.     Thus, to the extent that any step of the asserted method claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘183 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 1, HoloLens 2, and IVAS) built and designed to perform methods covered by the

    asserted method claims; (2) dictating via software and associated directions and instructions

    (e.g., to end-users) the use of the accused products such that, when used as built and designed



                                                   41
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 42 of 83 PageID 1074




    by Defendant, such products perform the claimed methods; (3) having the ability to terminate

    others’ access to and use of the accused products and related goods and services if the accused

    products are not used in accordance with Defendant’s required terms (e.g., revocation of

    partnership or developer agreement); (4) marketing and advertising the accused products, and

    otherwise instructing and directing the use of the accused products in ways covered by the

    asserted method claims; and (5) updating and providing ongoing support and maintenance for

    the accused products.

                    Defendant’s Direct Infringement of the Computer Readable Medium
                                       and Computer System Claims

           84.     Defendant makes, uses, sells, offers to sell, and/or imports the computer

    readable mediums recited in claims 7-12 and the computer systems recited in claims 13-18.

    Such claims are infringed when an accused medium and/or accused system, having every

    element of the claimed medium and/or claimed system, is made, used, sold, offered for sale,

    or imported within the United States. Defendant makes, uses, sells, offers to sell, and/or

    imports the accused products (or cause such acts to be performed on its behalf), which possess

    every element recited in claims 7-12 and claims 13-18, as set forth in more detail supra and

    demonstrated in Exhibit 6 attached (claims 13-18 are representative). Defendant therefore

    directly infringes the system claims of the ‘183 patent.

           85.     Additionally or alternatively, regarding any “use” of the accused systems “by

    customers,” which is a subset of the direct infringement of system claims, Defendant directly

    infringes in such situations, as Defendant puts the accused systems into service and, at the same

    time, controls the system as a whole and obtains benefit from it. Defendant provides all

    components in the system and controls all aspects of its functionality. Although third parties


                                                   42
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 43 of 83 PageID 1075




    (e.g., Microsoft partners, resellers, developers, etc.) and end-users (e.g., customers.) may have

    physical control over certain aspects of the accused systems, Defendant retains control over

    how the accused system operates (e.g., by having built and designed its products and services,

    for example the HoloLens 1, HoloLens 2, and IVAS, to automatically perform the claimed

    system limitations). Defendant conditions participation in activities, as well as the receipt of

    benefits, upon performance of any such step by any such third party or end-user. Defendant

    exercises control over its systems and benefit from others’ use of its systems, including without

    limitation creating and receiving ongoing revenue streams from the accused system, and

    improvement/enhancement of its systems. End-users and third parties receive a benefit from

    fiscal gains (e.g., third-party resellers; partners increasing the value of their own system and

    services) and through VR/AR capabilities (which have both recreational and professional

    benefits across a broad spectrum of applications (e.g., medical care, construction, education,

    science, gaming, etc.)). In fact, VR/AR capabilities form the basis of entire businesses, such as

    some businesses held by Microsoft partners. All third-party and end-user involvement with the

    accused systems, if any, is incidental, ancillary, or contractual.

           86.     In the alternative, if the end-user or third-party is deemed to put the invention

    into service and controls the system as a whole, the end-user and third-party benefit from each

    element of the claims because Defendant’s system (e.g., HoloLens 1, HoloLens 2, and IVAS)

    are designed and built by Defendant to perform the claimed steps automatically. End-users

    receive a benefit from putting the invention into service, thereby accessing VR/AR capabilities

    as discussed supra. Third parties (e.g., Microsoft partners, resellers, developers etc.) receive a

    benefit from putting the invention into service by improving their own systems and profits.



                                                    43
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 44 of 83 PageID 1076




    Further, and on information and belief, third-party partners and developers share a

    fiscally/contractually beneficial relationship with Microsoft. In both cases, Microsoft would

    be liable as an inducing infringer as described infra.

           87.     Thus, to the extent that any step of the asserted system claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘183 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 1, HoloLens 2, and IVAS) built and designed to perform system functionalities

    covered by the asserted system claims; (2) dictating via software and associated directions and

    instructions (e.g., to end-users) the use of the accused products such that, when used as built

    and designed by Defendant, such products perform the claimed systems; (3) marketing and

    advertising the accused products, and otherwise instructing and directing the use of the accused

    products in ways covered by the asserted method claims; and (4) updating and providing

    ongoing support and maintenance for the accused products.

                                        Induced Infringement

           88.     Defendant has induced and will continue to induce others’ infringement of the

    ‘183 patent, including but not limited to, claims 1-18 of the ‘183 patent, in violation of 35

    U.S.C. § 271(b). At least no later than October 5, 2016 and certainly no later than the date of

    the filing of the Original Complaint, Defendant has actively encouraged infringement of the

    ‘183 patent, knowing that the acts it induced constituted infringement of the ‘183 patent, and

    its encouraging acts actually resulted in direct patent infringement by others.

           89.     On information and belief, Defendant has and continues to promote, advertise,

    and support end-users (e.g., customers, etc.) and third parties (e.g., Microsoft partners,



                                                   44
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 45 of 83 PageID 1077




    resellers, developers, etc.) of its HoloLens 1, HoloLens 2, and IVAS products, with actions to

    include, but not limited to the following:

               a. Defendant advertises Microsoft’s HoloLens and IVAS products on its website,

                   e.g.,    https://www.microsoft.com/en-us/hololens/buy (last visited Nov. 20,

                   2020);

               b. Defendant provides end-user and third-party solutions and support –

                   documentation, instructions, Q&As, Code Samples, etc. – on its website, e.g.,

                   https://www.microsoft.com/en-us/hololens/apps (business and tech solutions)

                   (last visited Nov. 20, 2020), https://docs.microsoft.com/en-us/hololens/ (how-

                   to support documentation, instructions, code samples, etc.) (last visited Nov.

                   20, 2020), and https://developer.microsoft.com/en-us/mixed-reality/ (developer

                   support and documentation) (last visited Nov. 20, 2020);

               c. Defendant provides an extensive partner and reseller program for selling,

                   supporting, and using its HoloLens and IVAS technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/mixed-reality-partners (last visited

                   Nov. 20, 2020),        and actively advertise for new partners to join,

                   https://www.microsoft.com/en-us/hololens/mrpp (last visited Nov. 20, 2020);

               d. Defendant provides a developer program for outside tech developers to build

                   and manage applications and solutions with its HoloLens technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/developers (last visited Nov. 20,

                   2020) and https://mixedreality.microsoftcrmportals.com/en-US/signup/ (last

                   visited Nov. 20, 2020).



                                                  45
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 46 of 83 PageID 1078




           Defendant controls the distribution and use of its HoloLens and IVAS technologies –

    and further controls requirements for partners and developers. On information and belief,

    Defendant continues to engage in these acts with knowledge of the ‘183 patent at least no later

    than October 5, 2016, and certainly not later than September 16, 2020 per the filing of the

    Original Complaint to this litigation, with the actual intent to cause the acts which it knew or

    should have known would induce actual infringement.

           90.     To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),

    Defendant – with full knowledge of the ‘183 patent – actively encourages others (e.g., end-

    users and third parties) – to use the accused products and services as claimed. Such active

    encouragement by Defendant takes many forms, such as those examples provided supra, and

    includes promotion and instructional materials, as well as technical specifications and

    requirements, and ongoing technical assistance.

           91.     On information and belief, Defendant engaged in these acts with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement,

    or otherwise exercised willful blindness of a high probability that it has induced infringement.

                                     Contributory Infringement

           92.     Defendant has contributed and will continue to contribute to others’

    infringement of the ‘183 patent, including but not limited to, claims 1-18 of the ‘183 patent, in

    violation of 35 U.S.C. § 271(c). Defendant has offered to sell and sold within the United States,

    or imported into the United States, at least some of the components of the claimed methods

    (claims 1-6), mediums (claims 7-12), and systems (claims 13-18) constituting a material part



                                                   46
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 47 of 83 PageID 1079




    of the patented methods, mediums, and systems, knowing the same to be especially made or

    especially adapted for use in infringing the ‘183 patent, and not a staple article or commodity

    of commerce for substantial non-infringing use.

           93.     As discussed supra, Defendant had actual and constructive knowledge of the

    ‘183 patent, as well as actual and constructive knowledge of the relevance and significance of

    the ‘183 patent to its research, development, production, and sales at least no later than October

    5, 2116 (per D3D direct correspondence), and certainly not later than September 16, 2020 per

    the filing of the Original Complaint to this litigation.

           94.     To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),

    Defendant – with full knowledge of the ‘183 patent – supplies the accused products to others

    (e.g., end-users and third parties) to perform the claimed method, medium, and system steps.

    The accused products and services embody the VR/AR capabilities of the ‘183 patent, in a

    manner that constitutes a material part of the claimed inventions if not the entire claimed

    inventions. Defendant dictates and controls the componentry, techniques, and uses of the

    accused products and services, with full knowledge of the ‘183 patent, and know the same to

    be especially made and especially adapted for the infringement of the ‘183 patent.

           95.     On information and belief, the relevant portions of Defendant’s products and

    services (e.g., HoloLens 1, HoloLens 2, and IVAS technologies), which Microsoft made,

    marketed, used, sold, offered to sell, or imported, are not stable articles or commodities of

    commerce suitable for substantial non-infringing use.




                                                    47
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 48 of 83 PageID 1080




                                         Willful Infringement

           96.     As discussed supra and specifically in Paragraphs 26-29, which are

    incorporated herein by reference, Defendant had actual and constructive knowledge of the ‘183

    patent, as well as actual and constructive knowledge of the relevance and significance of the

    ‘183 patent to its research, development, production, and sales at least no later than October 5,

    2016 (per D3D direct correspondence), and certainly not later than September 16, 2020 per the

    filing of the Original Complaint to this litigation.

           97.     Defendant therefore had continuing actual and constructive knowledge of

    D3D’s patent portfolio, most specifically the ‘183 patent, and the relevance and significance

    of D3D’s patented technology.

           98.     Defendant’s infringement, as demonstrated supra, is egregious, and combined

    with Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

    Court award enhanced damages based on Defendant’s conduct.

                                  Damage to D3D Technologies Inc.

           99.     On information and belief, Defendant’s actions have and will continue to

    constitute direct and indirect (induced and contributory) infringement of at least claims 1-18

    of the ‘183 patent in violation of 35 U.S.C. §271.

           100.    As a result of Defendant’s infringement of at least claims 1-18 of the ‘183

    patent, D3D has suffered monetary damages in an amount yet to be determined, in no event

    less than a reasonable royalty, and will continue to suffer damages in the future unless

    Defendant’s infringing activities are enjoined by this Court.




                                                    48
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 49 of 83 PageID 1081




             101.   Defendant’s wrongful acts have damaged and will continue to damage D3D

    irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

    addition to its actual damages, Plaintiff D3D is entitled to a permanent injunction restraining

    and enjoining Defendant and its respective agents, servants, and employees, and all person

    acting thereunder, in concert with, or on its behalf, from infringing at least claims 1-18 of the

    ‘183 patent.

                                       COUNT III
                             INFRINGEMENT OF THE ‘766 PATENT

             102.   Plaintiff D3D repeats and realleges Paragraphs 1 through 29 and 36, which are

    incorporated by reference as if fully restated herein.

             103.   Plaintiff D3D is the owner by assignment of all right, title, and interest in and

    to the ‘766 patent, including the right to recover for any and all infringement thereof.

             104.   Defendant is not licensed or otherwise authorized to practice the ‘766 patent.

             105.   Plaintiff D3D has not licensed or otherwise authorized Defendant under the

    ‘766 patent.

             106.   The ‘766 patent is valid and enforceable, and presumed valid under 35 U.S.C.

    § 282.

             107.   The ‘766 patent relates to, among other things, methods, apparatus, and

    computer program product for three-dimensional viewing and manipulation of images.

             108.   On information and belief, Defendant has infringed the ‘766 patent by making,

    having made, using, importing, providing, supplying, distributing, testing, selling, or offering

    for sale a method, apparatus, and computer program product for three-dimensional viewing

    and manipulation of images, as described and claimed in the ‘766 patent. For example,


                                                   49
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 50 of 83 PageID 1082




    Microsoft’s HoloLens 1, HoloLens 2, and Integrated Visual Augmentation System (IVAS),

    described in Paragraphs 36.a-36.c supra infringe the ‘766 patent.

           109.    On information and belief, Defendant continues to engage in infringing acts, as

    described supra, with knowledge of the ‘766 patent at least no later than May 7, 2019 per D3D

    correspondence with Microsoft officers as described in Paragraphs 26-29, and not later than

    September 16, 2020 per the filing of the Original Complaint to this litigation, and with the

    actual intent to cause the acts which it knew or should have known would directly infringe,

    individually or jointly, and induce actual infringement.

                       Defendant’s Direct Infringement of the ‘766 Patent:

           110.    On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

    directly infringed, continues to directly infringe, and will continue to directly infringe,

    individually or jointly, absent this Court’s intervention one or more claims of the ‘766 patent,

    including for example at least claims 1, 3, 5-7, 9, 11-13, and 16-18 of the ‘766 patent, either

    literally or under the doctrine of equivalents, by making, distributing, using, testing, selling,

    and/or offering to sell within the United States, or importing into the United States, without

    license or authority, Defendant’s suite of virtual reality and augmented reality products,

    including, but not limited to, the HoloLens 2 and IVAS.

                                  Direct Infringement Allegations

           111.    Direct Infringement Claim Charts: Exhibit 7 illustrates how Microsoft’s

    HoloLens 2 and IVAS systems infringe the claimed methods, computer readable mediums, and

    computer systems – with the computer system claims being used as representative of all the

    claims. Such supplied evidence is illustrative, and not exhaustive. Further, a person of ordinary



                                                   50
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 51 of 83 PageID 1083




    skill in the art would readily recognize the broader implications of these representative

    materials.

           112.    On information and belief, as demonstrated in Exhibit 7 (claim 13 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 1 of the ‘766 patent:

           “1. A method of three-dimensional viewing of images by a user comprising:
                            passing left eye viewing point (LEVP) imagery through a left eye filter
                   having a first orientation to obtain a filtered LEVP imagery;
                   passing right eye viewing point (REVP) imagery through a right eye filter
           having a second orientation, said second orientation different than said first orientation
           to obtain a filtered REVP imagery, wherein said different orientation of said right eye
           filter with said left eye filter comprises one of the group consisting of:
                            said left eye filter is ninety degrees apart from said right eye filter when
                   said left eye filter and said right eye filter are linear polarization filters;
                            said left eye filter is an opposite handedness with respect to said right
                   eye filter when said left eye filter and said right eye filter are circular
                   polarization filters; and
                            said left eye filter is a chromatically opposite color than said right eye
                   filter when said left eye filter and said right eye filter are anaglyph color filters;
                            projecting said filtered LEVP imagery on a display;
                            projecting said filtered REVP imagery on said display wherein said
                   filtered REVP imagery is superimposed over said filtered LEVP imagery; and
                            wherein a user wearing polarized glasses is able to view said filtered
                   LEVP imagery and said filtered REVP imagery as three dimensional imagery
                   on said display, wherein a left lens of said polarized glasses is oriented in a
                   similar manner as said left eye filter and wherein a right lens of said polarized
                   glasses is oriented in a similar manner as said right eye filter.”

           113.    On information and belief, as demonstrated in Exhibit 7 (claim 13 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 7 of the ‘766 patent:

           “7. A non-transitory computer readable storage medium having computer readable code
           thereon for three dimensional viewing of images, the medium including instructions in
           which a computer system performs operations comprising:
                           passing left eye viewing point (LEVP) imagery through a left eye filter
                   having a first orientation to obtain a filtered LEVP imagery;


                                                    51
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 52 of 83 PageID 1084




                   passing right eye viewing point (REVP) imagery through a right eye filter
           having a second orientation, said second orientation different than said first orientation
           to obtain a filtered REVP imagery, wherein said different orientation of said right eye
           filter with said left eye filter comprises one of the group consisting of:
                            said left eye filter is ninety degrees apart from said right eye filter when
                   said left eye filter and said right eye filter are linear polarization filters;
                            said left eye filter is an opposite handedness with respect to said right
                   eye filter when said left eye filter and said right eye filter are circular
                   polarization filters; and
                            said left eye filter is a chromatically opposite color than said right eye
                   filter when said left eye filter and said right eye filter are anaglyph color filters;
                            projecting said filtered LEVP imagery on a display;
                            projecting said filtered REVP imagery on said display wherein said
                   filtered REVP imager is superimposed over said filtered LEVP imagery; and
                            wherein a user wearing polarized glasses is able to view said filtered
                   LEVP imagery and said filtered REVP imagery as three dimensional imagery
                   on said display, wherein a left lens of said polarized glasses is oriented in a
                   similar manner as said left eye filter and wherein a right lens of said polarized
                   glasses is oriented in a similar manner as said right eye filter.”

           114.    On information and belief, as demonstrated in Exhibit 7, and by way of

    example only, Defendant Microsoft performs each limitation of claim 13 of the ‘766 patent:

           “13. A computer system comprising:
                    a memory;
                    a processor;
                    a communications interface;
                    an interconnection mechanism coupling the memory, the processor and the
           communications interface; and
                    wherein the memory is encoded with an application providing three
           dimensional viewing of images, that when performed on the processor, provides a
           process for processing information, the process causing the computer system to
           perform the operations of:
                    passing left eye viewing point (LEVP) imagery through a left eye filter having
           a first orientation to obtain a filtered LEVP imagery;
                    passing right eye viewing point (REVP) imagery through a right eye filter
           having a second orientation, said second orientation different than said first orientation
           to obtain a filtered REVP imagery wherein said different orientation of said right eye
           filter with said left eye filter comprises one of the group consisting of:
                    said left eye filter is ninety degrees apart from said right eye filter when said
           left eye filter and said right eye filter are linear polarization filters;
                    said left eye filter is an opposite handedness with respect to said right eye filter
           when said left eye filter and said right eye filter are circular polarization filters; and


                                                    52
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 53 of 83 PageID 1085




                    said left eye filter is a chromatically opposite color than said right eye filter
            when said left eye filter and said right eye filter are anaglyph color filters;
                    projecting said filtered LEVP imagery on a display;
                    projecting said filtered REVP imagery on said display wherein said filtered
            REVP imagery is superimposed over said filtered LEVP imagery; and
                    wherein a user wearing polarized glasses is able to view said filtered LEVP
            imagery and said filtered REVP imagery as three dimensional imagery on said display,
            wherein a left lens of said polarized glasses is oriented in a similar manner as said left
            eye filter and wherein a right lens of said polarized glasses is oriented in a similar
            manner as said right eye filter.”

            115.    On information and belief, Defendant Microsoft’s accused methods, computer

    readable mediums, and systems (e.g., HoloLens 2 and IVAS) embody each limitation of the

    dependent claims 3, 5-6, 9, 11-12, and 16-18 of the ‘766 patent. Evidence of such infringement

    is provided in Exhibit 7 (dependent claims 16-18 are representative). Reasonable discovery

    will confirm this infringement.

                       Defendant’s Direct Infringement of the Method Claims

            116.    Defendant performs the methods recited in claims 1, 3, and 5-6 of the ‘766

    patent. Infringement of a method claim requires performing every step of the claimed method.

    Defendant performs every step of the methods recited in claims 1, 3, and 5-6. As set forth

    supra, Defendant performs, for example, the method recited in claim 1, i.e., “1. A method of

    three-dimensional viewing of images by a user comprising: passing left eye viewing point

    (LEVP) imagery through a left eye filter having a first orientation to obtain a filtered LEVP

    imagery; passing right eye viewing point (REVP) imagery through a right eye filter having a

    second orientation, said second orientation different than said first orientation to obtain a

    filtered REVP imagery, wherein said different orientation of said right eye filter with said left

    eye filter comprises one of the group consisting of: said left eye filter is ninety degrees apart

    from said right eye filter when said left eye filter and said right eye filter are linear polarization


                                                     53
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 54 of 83 PageID 1086




    filters; said left eye filter is an opposite handedness with respect to said right eye filter when

    said left eye filter and said right eye filter are circular polarization filters; and said left eye filter

    is a chromatically opposite color than said right eye filter when said left eye filter and said right

    eye filter are anaglyph color filters; projecting said filtered LEVP imagery on a display;

    projecting said filtered REVP imagery on said display wherein said filtered REVP imagery is

    superimposed over said filtered LEVP imagery; and wherein a user wearing polarized glasses

    is able to view said filtered LEVP imagery and said filtered REVP imagery as three

    dimensional imagery on said display, wherein a left lens of said polarized glasses is oriented

    in a similar manner as said left eye filter and wherein a right lens of said polarized glasses is

    oriented in a similar manner as said right eye filter.”

            117.    Even if one or more steps recited in method claims 1, 3, and 5-6 are performed

    through technologies (e.g., HoloLens 2 and IVAS) not in the physical possession of the

    Defendant (e.g., in the possession of Microsoft partners, resellers, developers, end-users, etc.),

    the claimed methods are specifically performed by Microsoft’s HoloLens technology.

    Defendant directly infringes as its VR/AR technology dictate the performances of the claimed

    steps, such as the “passing left eye,” “passing right eye,” “said left eye filter is ninety degrees,”

    “said left eye filter is an opposite handedness,” “said left eye filter is a chromatically opposite

    color,” “projecting said filtered LEVP imagery,” “projecting said filtered REVP imagery,” and

    “wearing polarized glasses” steps recited in claim 1 of the ‘766 patent. On information and

    belief, Defendant’s products and services are designed and built by Defendant to perform the

    claimed steps automatically. On information and belief, only Defendant can modify the

    functionality relating to these activities; no one else can modify such functionality. Defendant



                                                       54
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 55 of 83 PageID 1087




    therefore performs all the claimed steps and directly infringes the asserted method claims of

    the ‘766 patent, as demonstrated in Exhibit 7 (claim 13 is representative).

           118.    Additionally or alternatively, to the extent third parties or end-users perform

    one or more steps of the methods recited in claims 1, 3, and 5-6 of the ‘766 patent, any such

    action by third parties or end-users is attributable to Defendant, such that Defendant is liable

    for directly infringing such claims in a multiple actor or joint infringement situation, because

    Defendant directs or controls the other actor(s). In this regard, Defendant conditions

    participation in activities, as well as the receipt of benefits, upon performance of any such step

    by any such third party or end-user. Defendant retains control over how the accused methods

    are performed (e.g., by having built and designed its products and services, for example the

    HoloLens 2 and IVAS to automatically perform the claimed method limitations). Defendant

    exercises control over the methods performed by e.g., the HoloLens 2 and IVAS, and benefit

    from others’ use, including without limitation creating and receiving ongoing revenue streams

    from the accused products and related goods, and improvement/enhancement of its products

    and related goods. End-users and third parties receive a benefit from fiscal gains (e.g., third-

    party resellers; partners increasing the value of their own products and services) and through

    VR/AR capabilities (which have both recreational and professional benefits across a broad

    spectrum of applications (e.g., medical care, military operations, construction, industry,

    education, science, gaming, etc.)). In fact, VR/AR capabilities form the basis of entire

    businesses, such as some businesses held by Microsoft partners – over whom Microsoft

    exercises additional control with requirements for partnership (and for developers). All third-




                                                   55
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 56 of 83 PageID 1088




    party and end-user involvement with the accused methods, if any, is incidental, ancillary, or

    contractual.

           119.    Thus, to the extent that any step of the asserted method claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘766 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 2 and IVAS) built and designed to perform methods covered by the asserted method

    claims; (2) dictating via software and associated directions and instructions (e.g., to end-users)

    the use of the accused products such that, when used as built and designed by Defendant, such

    products perform the claimed methods; (3) having the ability to terminate others’ access to and

    use of the accused products and related goods and services if the accused products are not used

    in accordance with Defendant’s required terms (e.g., revocation of partnership or developer

    agreement); (4) marketing and advertising the accused products, and otherwise instructing and

    directing the use of the accused products in ways covered by the asserted method claims; and

    (5) updating and providing ongoing support and maintenance for the accused products.

                   Defendant’s Direct Infringement of the Computer Readable Medium
                                      and Computer System Claims

           120.    Defendant makes, uses, sells, offers to sell, and/or imports the computer

    readable mediums recited in claims 7, 9, and 11-12 and the computer systems recited in claims

    13 and 16-18. Such claims are infringed when an accused medium and/or accused system,

    having every element of the claimed medium and/or claimed system, is made, used, sold,

    offered for sale, or imported within the United States. Defendant makes, uses, sells, offers to

    sell, and/or imports the accused products (or cause such acts to be performed on its behalf),

    which possess every element recited in claims 7, 9, and 11-12 and claims 13 and 16-18, as set


                                                   56
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 57 of 83 PageID 1089




    forth in more detail supra and demonstrated in Exhibit 7 attached (claims 13 and 16-18 are

    representative). Defendant therefore directly infringes the system claims of the ‘766 patent.

           121.    Additionally or alternatively, regarding any “use” of the accused systems “by

    customers,” which is a subset of the direct infringement of system claims, Defendant directly

    infringes in such situations, as Defendant puts the accused systems into service and, at the same

    time, controls the system as a whole and obtains benefit from it. Defendant provides all

    components in the system and controls all aspects of its functionality. Although third parties

    (e.g., Microsoft partners, resellers, developers, etc.) and end-users (e.g., customers.) may have

    physical control over certain aspects of the accused systems, Defendant retains control over

    how the accused system operates (e.g., by having built and designed its products and services,

    for example the HoloLens 2 and IVAS, to automatically perform the claimed system

    limitations). Defendant conditions participation in activities, as well as the receipt of benefits,

    upon performance of any such step by any such third party or end-user. Defendant exercises

    control over its systems and benefit from others’ use of its systems, including without limitation

    creating and receiving ongoing revenue streams from the accused system, and

    improvement/enhancement of its systems. End-users and third parties receive a benefit from

    fiscal gains (e.g., third-party resellers; partners increasing the value of their own system and

    services) and through VR/AR capabilities (which have both recreational and professional

    benefits across a broad spectrum of applications (e.g., medical care, construction, education,

    science, gaming, etc.)). In fact, VR/AR capabilities form the basis of entire businesses, such as

    some businesses held by Microsoft partners. All third-party and end-user involvement with the

    accused systems, if any, is incidental, ancillary, or contractual.



                                                    57
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 58 of 83 PageID 1090




           122.    In the alternative, if the end-user or third-party is deemed to put the invention

    into service and controls the system as a whole, the end-user and third-party benefit from each

    element of the claims because Defendant’s system (e.g., HoloLens 2 and IVAS) are designed

    and built by Defendant to perform the claimed steps automatically. End-users receive a benefit

    from putting the invention into service, thereby accessing VR/AR capabilities as discussed

    supra. Third parties (e.g., Microsoft partners, resellers, developers etc.) receive a benefit from

    putting the invention into service by improving their own systems and profits. Further, and on

    information and belief, third-party partners and developers share a fiscally/contractually

    beneficial relationship with Microsoft. In both cases, Microsoft would be liable as an inducing

    infringer as described infra.

           123.    Thus, to the extent that any step of the asserted system claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘766 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 2 and IVAS) built and designed to perform system functionalities covered by the

    asserted system claims; (2) dictating via software and associated directions and instructions

    (e.g., to end-users) the use of the accused products such that, when used as built and designed

    by Defendant, such products perform the claimed systems; (3) marketing and advertising the

    accused products, and otherwise instructing and directing the use of the accused products in

    ways covered by the asserted method claims; and (4) updating and providing ongoing support

    and maintenance for the accused products.




                                                   58
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 59 of 83 PageID 1091




                                        Induced Infringement

              124.   Defendant has induced and will continue to induce others’ infringement of the

    ‘766 patent, including but not limited to, claims 1, 3, 5-7, 9, 11-13, and 16-18 of the ‘766

    patent, in violation of 35 U.S.C. § 271(b). At least no later than May 7, 2019, and certainly no

    later than the date of the filing of the Original Complaint, Defendant has actively encouraged

    infringement of the ‘766 patent, knowing that the acts it induced constituted infringement of

    the ‘766 patent, and its encouraging acts actually resulted in direct patent infringement by

    others.

              125.   On information and belief, Defendant has and continues to promote, advertise,

    and support end-users (e.g., customers, etc.) and third parties (e.g., Microsoft partners,

    resellers, developers, etc.) of its HoloLens 2 and IVAS products, with actions to include, but

    not limited to the following:

                 a. Defendant advertises Microsoft’s HoloLens and IVAS products on its website,

                     e.g., https://www.microsoft.com/en-us/hololens/buy (last visited Nov. 20,

                     2020);

                 b. Defendant provides end-user and third-party solutions and support –

                     documentation, instructions, Q&As, Code Samples, etc. – on its website, e.g.,

                     https://www.microsoft.com/en-us/hololens/apps (business and tech solutions)

                     (last visited Nov. 20, 2020), https://docs.microsoft.com/en-us/hololens/ (how-

                     to support documentation, instructions, code samples, etc.) (last visited Nov.

                     20, 2020), and https://developer.microsoft.com/en-us/mixed-reality/ (developer

                     support and documentation) (last visited Nov. 20, 2020);



                                                   59
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 60 of 83 PageID 1092




               c. Defendant provides an extensive partner and reseller program for selling,

                   supporting, and using its HoloLens and IVAS technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/mixed-reality-partners (last visited

                   Nov. 20, 2020), and actively advertise for new partners to join,

                   https://www.microsoft.com/en-us/hololens/mrpp (last visited Nov. 20, 2020);

               d. Defendant provides a developer program for outside tech developers to build

                   and manage applications and solutions with its HoloLens technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/developers (last visited Nov. 20,

                   2020) and https://mixedreality.microsoftcrmportals.com/en-US/signup/ (last

                   visited Nov. 20, 2020).

    Defendant controls the distribution and use of its HoloLens and IVAS technologies – and

    further controls requirements for partners and developers. On information and belief,

    Defendant continues to engage in these acts with knowledge of the ‘766 patent at least no later

    than May 7, 2019, and certainly not later than September 16, 2020 per the filing of the Original

    Complaint to this litigation, with the actual intent to cause the acts which it knew or should

    have known would induce actual infringement.

           126.    To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),

    Defendant – with full knowledge of the ‘766 patent – actively encourages others (e.g., end-

    users and third parties) – to use the accused products and services as claimed. Such active

    encouragement by Defendant takes many forms, such as those examples provided supra, and




                                                  60
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 61 of 83 PageID 1093




    includes promotion and instructional materials, as well as technical specifications and

    requirements, and ongoing technical assistance.

           127.       On information and belief, Defendant engaged in these acts with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement,

    or otherwise exercised willful blindness of a high probability that it has induced infringement.

                                      Contributory Infringement

           128.       Defendant has contributed and will continue to contribute to others’

    infringement of the ‘766 patent, including but not limited to, claims 1, 3, 5-7, 9, 11-13, and 16-

    18 of the ‘766 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered to sell and sold

    within the United States, or imported into the United States, at least some of the components

    of the claimed methods (claims 1, 3, and 5-6), mediums (claims 7, 9, and 11-12), and systems

    (claims 13 and 16-18) constituting a material part of the patented methods, mediums, and

    systems, knowing the same to be especially made or especially adapted for use in infringing

    the ‘766 patent, and not a staple article or commodity of commerce for substantial non-

    infringing use.

           129.       As discussed supra, Defendant had actual and constructive knowledge of the

    ‘766 patent, as well as actual and constructive knowledge of the relevance and significance of

    the ‘766 patent to its research, development, production, and sales at least no later than May 7,

    2019 (per D3D direct correspondence), and certainly not later than September 16, 2020 per the

    filing of the Original Complaint to this litigation.

           130.       To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products and services in the claimed manner (which it does),



                                                    61
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 62 of 83 PageID 1094




    Defendant – with full knowledge of the ‘766 patent – supplies the accused products to others

    (e.g., end-users and third parties) to perform the claimed method, medium, and system steps.

    The accused products and services embody the VR/AR capabilities of the ‘766 patent, in a

    manner that constitutes a material part of the claimed inventions if not the entire claimed

    inventions. Defendant dictates and controls the componentry, techniques, and uses of the

    accused products and services, with full knowledge of the ‘766 patent, and know the same to

    be especially made and especially adapted for the infringement of the ‘766 patent.

           131.    On information and belief, the relevant portions of Defendant’s products and

    services (e.g., HoloLens 2 and IVAS technologies), which Microsoft made, marketed, used,

    sold, offered to sell, or imported, are not stable articles or commodities of commerce suitable

    for substantial non-infringing use.

                                          Willful Infringement

           132.    As discussed supra and specifically in Paragraphs 26-29, which are

    incorporated herein by reference, Defendant had actual and constructive knowledge of the ‘766

    patent, as well as actual and constructive knowledge of the relevance and significance of the

    ‘766 patent to its research, development, production, and sales at least no later than May 7,

    2019 (per D3D direct correspondence), and certainly not later than September 16, 2020 per the

    filing of the Original Complaint to this litigation.

           133.    Defendant therefore had continuing actual and constructive knowledge of

    D3D’s patent portfolio, most specifically the ‘766 patent, and the relevance and significance

    of D3D’s patented technology.




                                                    62
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 63 of 83 PageID 1095




           134.    Defendant’s infringement, as demonstrated supra, is egregious, and combined

    with Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

    Court award enhanced damages based on Defendant’s conduct.

                                  Damage to D3D Technologies Inc.

           135.    On information and belief, Defendant’s actions have and will continue to

    constitute direct and indirect (induced and contributory) infringement of at least claims 1, 3, 5-

    7, 9, 11-13, and 16-18 of the ‘766 patent in violation of 35 U.S.C. §271.

           136.    As a result of Defendant’s infringement of at least claims 1, 3, 5-7, 9, 11-13,

    and 16-18 of the ‘766 patent, D3D has suffered monetary damages in an amount yet to be

    determined, in no event less than a reasonable royalty, and will continue to suffer damages in

    the future unless Defendant’s infringing activities are enjoined by this Court.

           137.    Defendant’s wrongful acts have damaged and will continue to damage D3D

    irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

    addition to its actual damages, Plaintiff D3D is entitled to a permanent injunction restraining

    and enjoining Defendant and its respective agents, servants, and employees, and all person

    acting thereunder, in concert with, or on its behalf, from infringing at least claims 1, 3, 5-7, 9,

    11-13, and 16-18 of the ‘766 patent.

                                       COUNT IV
                             INFRINGEMENT OF THE ‘691 PATENT

           138.    Plaintiff D3D repeats and realleges Paragraphs 1 through 29 and 36, which are

    incorporated by reference as if fully restated herein.

           139.    Plaintiff D3D is the owner by assignment of all right, title, and interest and to

    in the ‘691 patent, including the right to recover for any and all infringement thereof.


                                                    63
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 64 of 83 PageID 1096




             140.   Defendant is not licensed or otherwise authorized to practice the ‘691 patent.

             141.   Plaintiff D3D has not licensed or otherwise authorized Defendant under the

    ‘691 patent.

             142.   The ‘691 patent is valid and enforceable, and presumed valid under 35 U.S.C.

    § 282.

             143.   The ‘691 patent relates to, among other things, methods, apparatus, and

    computer program product for three-dimensional viewing and manipulation of images.

             144.   On information and belief, Defendant has infringed the ‘691 patent by making,

    having made, using, importing, providing, supplying, distributing, testing, selling, or offering

    for sale a method, apparatus, and computer program product for three-dimensional viewing

    and manipulation of images, as described and claimed in the ‘691 patent. For example,

    Microsoft’s HoloLens 1, HoloLens 2, and Integrated Visual Augmentation System (IVAS),

    described in Paragraphs 36.a-36.c supra, infringe the ‘691 patent.

             145.   On information and belief, Defendant continues to engage in infringing acts, as

    described supra, with knowledge of the ‘691 patent at least no later than May 7, 2019 per D3D

    correspondence with Microsoft officers as described in Paragraphs 26-29, and not later than

    September 16, 2020 per the filing of the Original Complaint to this litigation, and with the

    actual intent to cause the acts which it knew or should have known would directly infringe,

    individually or jointly, and induce actual infringement.

                        Defendant’s Direct Infringement of the ‘691 Patent:

             146.   On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

    directly infringed, continues to directly infringe, and will continue to directly infringe,



                                                   64
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 65 of 83 PageID 1097




    individually or jointly, absent this Court’s intervention one or more claims of the ‘691 patent,

    including for example at least method claims 1-9 and 12-21 of the ‘691 patent, either literally

    or under the doctrine of equivalents, by making, distributing, using, testing, selling, and/or

    offering to sell within the United States, or importing into the United States, without license or

    authority, Defendant’s suite of virtual reality and augmented reality products, including, but

    not limited to, the HoloLens 2 and IVAS.

                                   Direct Infringement Allegations

           147.    Direct Infringement Claim Charts: Exhibit 8 illustrates how Microsoft’s

    HoloLens 2 and IVAS perform the claimed methods. Such infringement of the ‘691 patent by

    HoloLens 2 and IVAS is exemplified in Exhibit 8. Such supplied evidence is illustrative, and

    not exhaustive. Further, a person of ordinary skill in the art would readily recognize the broader

    implications of these representative materials.

           148.    On information and belief, as demonstrated in Exhibit 8, and by way of

    example only, Defendant Microsoft performs each limitation of claim 1 of the ‘691 patent:

           “1. A method comprising:
                   generating a three-dimensional image space or volume from a plurality of two-
           dimensional radiological image slices;
                   generating a three-dimensional cursor that has a non-zero volume;
                   displaying the three-dimensional cursor in the three-dimensional medical image
           space or volume;
                   responsive to a first input, moving said three-dimensional cursor within the
                   three-dimensional medical image space or volume; and
                   responsive to a second input, selecting portions of the two-dimensional
           radiological image slices corresponding to the volume of the three-dimensional cursor
           for further processing.”




                                                   65
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 66 of 83 PageID 1098




           149.    On information and belief, as demonstrated in Exhibit 8 (claim 1 is

    representative), and by way of example only, Defendant Microsoft performs each limitation of

    claim 20 of the ‘691 patent:

           “20. A method comprising:
                   generating a three-dimensional image space or volume from a plurality of two-
           dimensional radiological image slices;
                   generating a three-dimensional cursor that has a non-zero volume;
                   displaying the three-dimensional cursor in the three-dimensional medical image
           space or volume;
                   responsive to a first input, moving said three-dimensional cursor within the
           three-dimensional medical image space or volume; and
                   responsive to a second input, constructing a custom object by:
                           delineating a volume of interest, comprising selecting portions of the
                   two-dimensional radiological image slices corresponding to the volume of the
                   three-dimensional cursor for further processing;
                           subtracting tissue which is not of interest;
                           applying a smoothing process to eliminate irregular edges of voxels in
                   the volume; and
                           passing the resulting volume to computerized manufacturing.”

           150.    Defendant performs the methods recited in claims 1-9 and 12-21 of the ‘691

    patent. Infringement of a method claim requires performing every step of the claimed method.

    For example, the Defendant performs every step of the method recited in claim 1, i.e., “A

    method comprising: generating a three-dimensional image space or volume from a plurality

    of two-dimensional radiological image slices; generating a three-dimensional cursor that has a

    non-zero volume; displaying the three-dimensional cursor in the three-dimensional medical

    image space or volume; responsive to a first input, moving said three-dimensional cursor

    within the three-dimensional medical image space or volume; and responsive to a second input,

    selecting portions of the two-dimensional radiological image slices corresponding to the

    volume of the three-dimensional cursor for further processing.” In addition, the Defendant

    performs every step of the methods recited in claims 2-9, 12-19 and 21. Defendant’s


                                                 66
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 67 of 83 PageID 1099




    performance of the claimed method infringes the ‘691 patent, as illustrated in Exhibit 8. As

    shown in Exhibit 8, and by way of example only, Defendant Microsoft’s accused products

    (e.g., HoloLens 2 and IVAS) embody each limitation of claims 1-9 and 12-21.

           151.    Even if one or more steps recited in method claims 1-9 and 12-21 of the ‘691

    patent are performed on technologies (e.g., HoloLens) not in the physical possession of the

    Defendant (e.g., in the possession of Microsoft partners, resellers, developers, end-users, etc.),

    the claimed methods are specifically performed by Microsoft’s HoloLens technology.

    Defendant directly infringes as its VR/AR technology dictate the performances of the claimed

    steps, such as the “modifying” (claim 2), “moving” (claim 3), “removing or extracting” (claim

    4), “rotating” (claim 5), “counting” (claim 6), “converging” (claim 7), “using” (claim 8),

    “invoking” (claim 9), “applying” (claim 12), “saving” (claim 13), “displaying” (claim 14),

    “designating” (claim 15), “registering” (claim 16), “superimposing” (claim 17), “invoking”

    (claim 18), “recording and displaying” (claim 19), and “selected” (claim 21) steps of the ‘691

    patent. Defendant therefore performs all the claimed steps and directly infringes the asserted

    method claims of the ‘691 patent.

           152.    Additionally or alternatively, to the extent third parties or end-users perform

    one or more steps of the methods recited in claims 1-9 and 12-21 of the ‘691 patent, any such

    action by third parties or end-users is attributable to Defendant, such that Defendant is liable

    for directly infringing such claims in a multiple actor or joint infringement situation, because

    Defendant directs or controls the other actor(s). In this regard, Defendant conditions

    participation in activities, as well as the receipt of benefits, upon performance of any such step

    by any such third party or end-user. Defendant retains control over how the accused methods



                                                   67
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 68 of 83 PageID 1100




    are performed (e.g., by having built and designed its products and services, for example the

    HoloLens 2 and IVAS to automatically perform the claimed method limitations). Defendant

    exercises control over the methods performed by e.g., the HoloLens 2 and IVAS, and benefit

    from others’ use, including without limitation creating and receiving ongoing revenue streams

    from the accused products and related goods, and improvement/enhancement of its products

    and related goods. End-users and third parties receive a benefit from fiscal gains (e.g., third-

    party resellers; partners increasing the value of their own products and services) and through

    VR/AR capabilities (which have both recreational and professional benefits across a broad

    spectrum of applications (e.g., medical care, military operations, construction, industry,

    education, science, gaming, etc.). In fact, VR/AR capabilities form the basis of entire

    businesses, such as some businesses held by Microsoft partners – over whom Microsoft

    exercises additional control with requirements for partnership (and for developers). All third-

    party and end-user involvement with the accused methods, if any, is incidental, ancillary, or

    contractual.

           153.    Thus, to the extent that any step of the asserted method claims is performed by

    someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

    infringes the ‘691 patent at least by one or more of: (1) providing products and services (e.g.,

    HoloLens 2 and IVAS) built and designed to perform methods covered by the asserted method

    claims; (2) dictating via software and associated directions and instructions (e.g., to end-users)

    the use of the accused products such that, when used as built and designed by Defendant, such

    products perform the claimed methods; (3) having the ability to terminate others’ access to and

    use of the accused products and related goods and services if the accused products are not used



                                                   68
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 69 of 83 PageID 1101




    in accordance with Defendant’s required terms (e.g., revocation of partnership or developer

    agreement); (4) marketing and advertising the accused products, and otherwise instructing and

    directing the use of the accused products in ways covered by the asserted method claims; and

    (5) updating and providing ongoing support and maintenance for the accused products.

                                        Induced Infringement

           154.    Defendant has induced and will continue to induce others’ infringement of the

    ‘691 patent, including but not limited to, claims 1-9 and 12-21 of the ‘691 patent, in violation

    of 35 U.S.C. § 271(b). At least no later than May 7, 2019, and certainly no later than the date

    of the filing of the Original Complaint, Defendant has actively encouraged infringement of the

    ‘691 patent, knowing that the acts it induced constituted infringement of the ‘691 patent, and

    its encouraging acts actually resulted in direct patent infringement by others.

           155.    On information and belief, Defendant has and continues to promote, advertise,

    and support end-users (e.g., customers, etc.) and third parties (e.g., Microsoft partners,

    resellers, developers, etc.) of its HoloLens 2 and IVAS, with actions to include, but not limited

    to the following:

               a. Defendant advertises Microsoft’s HoloLens products on its website, e.g.,

                   https://www.microsoft.com/en-us/hololens/buy (last visited Nov. 20, 2020);

               b. Defendant provides end-user and third-party solutions and support –

                   documentation, instructions, Q&As, Code Samples, etc. – on its website, e.g.,

                   https://www.microsoft.com/en-us/hololens/apps (business and tech solutions)

                   (last visited Nov. 20, 2020), https://docs.microsoft.com/en-us/hololens/ (how-

                   to support documentation, instructions, code samples, etc.) (last visited Nov.



                                                   69
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 70 of 83 PageID 1102




                   20, 2020), and https://developer.microsoft.com/en-us/mixed-reality/ (developer

                   support and documentation) (last visited Nov. 20, 2020);

               c. Defendant provides an extensive partner and reseller program for selling,

                   supporting,     and       using        its   HoloLens    technologies,     e.g.,

                   https://www.microsoft.com/en-us/hololens/mixed-reality-partners (last visited

                   Nov. 20, 2020), and actively advertise for new partners to join,

                   https://www.microsoft.com/en-us/hololens/mrpp (last visited Nov. 20, 2020);

               d. Defendant provides a developer program for outside tech developers to build

                   and manage applications and solutions with its HoloLens technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/developers (last visited Nov. 20,

                   2020) and https://mixedreality.microsoftcrmportals.com/en-US/signup/ (last

                   visited Nov. 20, 2020).

    Defendant controls the distribution and use of its HoloLens technologies – and further controls

    requirements for partners and developers. On information and belief, Defendant continues to

    engage in these acts with knowledge of the ‘691 patent at least no later than May 7, 2019, and

    certainly not later than September 16, 2020 per the filing of the Original Complaint to this

    litigation, with the actual intent to cause the acts which it knew or should have known would

    induce actual infringement.

           156.    To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products in the claimed manner (which it does), Defendant – with

    full knowledge of the ‘691 patent – actively encourages others (e.g., end-users and third

    parties) – to use the accused products as claimed. Such active encouragement by Defendant



                                                     70
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 71 of 83 PageID 1103




    takes many forms, such as those examples provided supra, and includes promotion and

    instructional materials, as well as technical specifications and requirements, and ongoing

    technical assistance.

           157.    On information and belief, Defendant engaged in these acts with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement,

    or otherwise exercised willful blindness of a high probability that it has induced infringement.

                                      Contributory Infringement

           158.    Defendant has contributed and will continue to contribute to others’

    infringement of the ‘691 patent, including but not limited to, claims 1-9 and 12-21 of the ‘691

    patent, in violation of 35 U.S.C. § 271(c). Defendant has offered to sell and sold within the

    United States, or imported into the United States, at least some of the components of the

    claimed method, claims 1-9 and 12-21, constituting a material part of the patented method,

    knowing the same to be especially made or especially adapted for use in infringing the ‘691

    patent, and not a staple article or commodity of commerce for substantial non-infringing use.

           159.    As discussed supra, Defendant had actual and constructive knowledge of the

    ‘691 patent, as well as actual and constructive knowledge of the relevance and significance of

    the ‘691 patent to its research, development, production, and sales at least no later than May 7,

    2019 (per D3D direct correspondence), and certainly not later than September 16, 2020 per the

    filing of the Original Complaint to this litigation.

           160.    To the extent Defendant does not specify and control relevant VR/AR

    capabilities of the accused products in the claimed manner (which it does), Defendant – with

    full knowledge of the ‘691 patent – supplies the accused products to others (e.g., end-users and



                                                    71
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 72 of 83 PageID 1104




    third parties) to perform the claimed method steps. The accused products embody the VR/AR

    capabilities of the ‘691 patent, in a manner that constitutes a material part of the claimed

    inventions if not the entire claimed inventions. Defendant dictates and controls the

    componentry, techniques, and uses of the accused products, with full knowledge of the ‘691

    patent, and know the same to be especially made and especially adapted for the infringement

    of the ‘691 patent.

           161.       On information and belief, the relevant portions of Defendant’s products (e.g.,

    HoloLens 2 and IVAS), which Microsoft made, marketed, used, sold, offered to sell, or

    imported, are not stable articles or commodities of commerce suitable for substantial non-

    infringing use.

                                          Willful Infringement

           162.       As discussed supra and specifically in Paragraphs 26-29, which are

    incorporated herein by reference, Defendant had actual and constructive knowledge of the ‘691

    patent, as well as actual and constructive knowledge of the relevance and significance of the

    ‘691 patent to its research, development, production, and sales at least no later than May 7,

    2019 (per D3D direct correspondence), and certainly and not later than September 16, 2020

    per the filing of the Original Complaint to this litigation.

           163.       Defendant therefore had continuing actual and constructive knowledge of

    D3D’s patent portfolio, most specifically the ‘691 patent, and the relevance and significance

    of D3D’s patented technology.




                                                    72
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 73 of 83 PageID 1105




           164.    Defendant’s infringement, as demonstrated supra, is egregious, and combined

    with Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

    Court award enhanced damages based on Defendant’s conduct.

                                  Damage to D3D Technologies Inc.

           165.    On information and belief, Defendant’s actions have and will continue to

    constitute direct and indirect (induced and contributory) infringement of at least claims 1-9 and

    12-21 of the ‘691 patent in violation of 35 U.S.C. §271.

           166.    As a result of Defendant’s infringement of at least claims 1-9 and 12-21 of the

    ‘691 patent, D3D has suffered monetary damages in an amount yet to be determined, in no

    event less than a reasonable royalty, and will continue to suffer damages in the future unless

    Defendant’s infringing activities are enjoined by this Court.

           167.    Defendant’s wrongful acts have damaged and will continue to damage D3D

    irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

    addition to its actual damages, Plaintiff D3D is entitled to a permanent injunction restraining

    and enjoining Defendant and its respective agents, servants, and employees, and all person

    acting thereunder, in concert with, or on its behalf, from infringing at least claims 1-9 and 12-

    21 of the ‘691 patent.

                                       COUNT V
                             INFRINGEMENT OF THE ‘457 PATENT

           168.    Plaintiff D3D repeats and realleges Paragraphs 1 through 29 and 36, which are

    incorporated by reference as if fully restated herein.

           169.    Plaintiff D3D is the owner by assignment of all right, title, and interest in and

    to the ‘457 patent, including the right to recover for any and all infringement thereof.


                                                   73
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 74 of 83 PageID 1106




             170.   Defendant is not licensed or otherwise authorized to practice the ‘457 patent.

             171.   Plaintiff D3D has not licensed or otherwise authorized Defendant under the

    ‘457 patent.

             172.   The ‘457 patent is valid and enforceable, and presumed valid under 35 U.S.C.

    § 282.

             173.   The ‘457 patent relates to, among other things, methods and apparatus for an

    interactive three-dimensional cursor to facilitate selection and manipulation of three-

    dimensional volumes from any three-dimensional image.

             174.   On information and belief, Defendant has infringed the ‘457 patent by making,

    having made, using, importing, providing, supplying, distributing, testing, selling, or offering

    for sale an apparatus for three-dimensional selection and manipulation of a three-dimensional

    volume from any three-dimensional image, as described and claimed in the ‘457 patent. For

    example, Microsoft’s HoloLens 2 and Integrated Visual Augmentation System (IVAS),

    described in Paragraphs 36.a-36.c supra, infringe the ‘457 patent.

             175.   On information and belief, Defendant continues to engage in infringing acts, as

    described supra, with knowledge of the ‘457 patent not later than the filing of this First

    Amended Complaint, and with the actual intent to cause the acts which it knew or should have

    known would directly infringe, individually or jointly, and induce actual infringement.

                        Defendant’s Direct Infringement of the ’457 Patent:

             176.   On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

    directly infringed, continues to directly infringe, and will continue to directly infringe,

    individually or jointly, absent this Court’s intervention one or more claims of the ’457 patent,



                                                   74
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 75 of 83 PageID 1107




    including for example at least apparatus claims 70-80, 84, 89-97, 99, 103, and 107 of the ’457

    patent, either literally or under the doctrine of equivalents, by making, distributing, using,

    testing, selling, and/or offering to sell within the United States, or importing into the United

    States, without license or authority, Defendant’s suite of virtual reality and augmented reality

    products, including, but not limited to, the HoloLens 2 and IVAS.

                                  Direct Infringement Allegations

           177.    Direct Infringement Claim Charts: Exhibit 12 illustrates how Microsoft’s

    HoloLens 2 and IVAS possess the capabilities and/or features of the claimed apparatuses, and

    therefore infringe the ‘457 patent. Such supplied evidence is illustrative, and not exhaustive.

    Further, a person of ordinary skill in the art would readily recognize the broader implications

    of these representative materials.

           178.    On information and belief, as demonstrated in Exhibit 12, and by way of

    example only, Defendant Microsoft’s accused products incorporate the capabilities and/or

    features of each limitation of claim 70 of the ’457 patent:

           “70. An apparatus comprising:
                   a computing device; and
                   a human-machine interface comprising a three-dimensional cursor that has a
           non-zero volume;
                   the human-machine interface configured to select a volume of the three-
           dimensional image designated by the three-dimensional cursor, wherein the three-
           dimensional cursor encloses the volume of the three-dimensional image responsive to
           an input; and
                   the human-machine interface configured to present a modified version of the
           selected volume of the three-dimensional image responsive to another input,
                   wherein the human-machine interface is further configured to display:
           orthogonal cross-sectional imaging slices, wherein the slices are marked with a
           corresponding visible boundary of the three-dimensional cursor, reference lines from
           the three-dimensional cursor to the orthogonal cross-sectional imaging slices, the three-
           dimensional cursor and results from a statistical analysis performed on contents of the
           three-dimensional cursor.”


                                                   75
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 76 of 83 PageID 1108




           179.    On information and belief, as demonstrated in Exhibit 12, and by way of

    example only, Defendant Microsoft’s accused products incorporate the capabilities and/or

    features of each limitation of claim 89 of the ’457 patent:

           “89. An apparatus comprising:
                   a computing device; and
                   a human-machine interface comprising a three-dimensional cursor that has a
           non-zero volume;
                   the human-machine interface configured to select a volume of the three-
           dimensional image designated by the three-dimensional cursor, wherein the three-
           dimensional cursor encloses the volume of the three-dimensional image responsive to
           an input; and
                   the human-machine interface configured to present a modified version of the
           selected volume of the three-dimensional image responsive to another input,
                   wherein the human-machine interface is further configured to display; a stack
           of contiguous cross-sectional imaging slices, wherein the slices are marked with a
           corresponding visible boundary of the three-dimensional cursor, reference lines from
           the three-dimensional cursor to the stack of contiguous cross-sectional imaging slices,
           the three-dimensional cursor and results from a statistical analysis performed on
           contents of the three-dimensional cursor.”

           180.    Defendant performs the apparatuses recited in claims 70-80, 84, 89-97, 99, 103,

    and 107 of the ’457 patent. Infringement of an apparatus claim requires that the accused

    products incorporates all the capabilities and/or features recited in the claims of the infringed

    patent. See Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1204 (Fed. Cir. 2010)

    (holding that the patentee must show that the accused product “is reasonably capable of

    satisfying the claim limitations, even though it may also be capable of noninfringing modes of

    operation.”) (internal citations omitted). Microsoft’s HoloLens 2 and IVAS technology are both

    reasonably capable of satisfying the claimed limitations of the ’457 patent. For example,

    Defendant’s products incorporate every limitation or element of the apparatus recited in claim

    70, i.e., “An apparatus comprising: a computing device; and a human-machine interface



                                                   76
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 77 of 83 PageID 1109




    comprising a three-dimensional cursor that has a non-zero volume; the human-machine

    interface configured to select a volume of the three-dimensional image designated by the three-

    dimensional cursor, wherein the three-dimensional cursor encloses the volume of the three-

    dimensional image responsive to an input; and the human-machine interface configured to

    present a modified version of the selected volume of the three-dimensional image responsive

    to another input, wherein the human-machine interface is further configured to display:

    orthogonal cross-sectional imaging slices, wherein the slices are marked with a corresponding

    visible boundary of the three-dimensional cursor, reference lines from the three-dimensional

    cursor to the orthogonal cross-sectional imaging slices, the three-dimensional cursor and

    results from a statistical analysis performed on contents of the three-dimensional cursor.” In

    addition, Defendant’s products incorporate every limitation or element of the apparatuses

    recited in claims 71-80, 84, 89-97, 99, 103, and 107, as set forth in Exhibit 12. As shown in

    Exhibit 12, and by way of example only, Defendant Microsoft’s accused products (e.g.,

    HoloLens 2 and IVAS) embody each limitation of claims 70-80, 84, 89-97, 99, 103, and 107.

                                       Induced Infringement

           181.    Defendant has induced and will continue to induce others’ infringement of

    the ’457 patent, including but not limited to, claims 70-80, 84, 89-97, 99, 103, and 107 of the

    ‘457 patent, in violation of 35 U.S.C. § 271(b). At least no later than the date of this First

    Amended Complaint filing, Defendant has actively encouraged infringement of the ’457

    patent, knowing that the acts it induced constituted infringement of the ’457 patent, and its

    encouraging acts actually resulted in direct patent infringement by others.




                                                  77
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 78 of 83 PageID 1110




           182.    On information and belief, Defendant has and continues to promote, advertise,

    and support end-users (e.g., customers, etc.) and third parties (e.g., Microsoft partners,

    resellers, developers, etc.) of its HoloLens 2 and IVAS, with actions to include, but not limited

    to the following:

               a. Defendant advertises Microsoft’s HoloLens products on its website, e.g.,

                   https://www.microsoft.com/en-us/hololens/buy (last visited Nov. 20, 2020);

               b. Defendant provides end-user and third-party solutions and support –

                   documentation, instructions, Q&As, Code Samples, etc. – on its website, e.g.,

                   https://www.microsoft.com/en-us/hololens/apps (business and tech solutions)

                   (last visited Nov. 20, 2020), https://docs.microsoft.com/en-us/hololens/ (how-

                   to support documentation, instructions, code samples, etc.) (last visited Nov.

                   20, 2020), and https://developer.microsoft.com/en-us/mixed-reality/ (developer

                   support and documentation) (last visited Nov. 20, 2020);

               c. Defendant provides an extensive partner and reseller program for selling,

                   supporting,      and     using        its   HoloLens      technologies,      e.g.,

                   https://www.microsoft.com/en-us/hololens/mixed-reality-partners (last visited

                   Nov. 20, 2020), and actively advertise for new partners to join,

                   https://www.microsoft.com/en-us/hololens/mrpp (last visited Nov. 20, 2020);

               d. Defendant provides a developer program for outside tech developers to build

                   and manage applications and solutions with its HoloLens technologies, e.g.,

                   https://www.microsoft.com/en-us/hololens/developers (last visited Nov. 20,




                                                    78
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 79 of 83 PageID 1111




                   2020) and https://mixedreality.microsoftcrmportals.com/en-US/signup/ (last

                   visited Nov. 20, 2020).

    On information and belief, Defendant continues to engage in these acts with knowledge of the

    ‘457 patent at least no later than the filing of this First Amended Complaint, with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement.

           183.    On information and belief, Defendant engaged in these acts with the actual

    intent to cause the acts which it knew or should have known would induce actual infringement,

    or otherwise exercised willful blindness of a high probability that it has induced infringement.

                                     Contributory Infringement

           184.    Defendant has contributed and will continue to contribute to others’

    infringement of the ’457 patent, including but not limited to, claims 70-80, 84, 89-97, 99, 103,

    and 107 of the ’457 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered to sell

    and sold within the United States, or imported into the United States, at least some of the

    components of the claimed apparatus, claims 70-80, 84, 89-97, 99, 103, and 107, for example,

    a human-machine interface comprising a three-dimensional cursor that has a non-zero volume,

    constituting a material part of the patented apparatus, knowing the same to be especially made

    or especially adapted for use in infringing the ’457 patent, and not a staple article or commodity

    of commerce for substantial non-infringing use.

           185.    As discussed supra, Defendant had actual and constructive knowledge of

    the ’457 patent, as well as actual and constructive knowledge of the relevance and significance

    of the ’457 patent to its research, development, production, and sales at least no later than the

    filing of this First Amended Complaint.



                                                   79
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 80 of 83 PageID 1112




                                        Willful Infringement

           186.    As discussed supra and specifically in Paragraphs 26-29, which are

    incorporated herein by reference, Defendant had actual and constructive knowledge of the ’457

    patent, as well as actual and constructive knowledge of the relevance and significance of

    the ’457 patent to its research, development, production, and sales at least no later than the

    filing of this First Amended Complaint.

           187.    Defendant therefore had continuing actual and constructive knowledge of

    D3D’s patent portfolio, most specifically the ’457 patent, and the relevance and significance

    of D3D’s patented technology.

           188.    Defendant’s infringement, as demonstrated supra, is egregious, and combined

    with Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

    Court award enhanced damages based on Defendant’s conduct.

                                 Damage to D3D Technologies Inc.

           189.    On information and belief, Defendant’s actions have and will continue to

    constitute direct and indirect (induced and contributory) infringement of at least claims 70-80,

    84, 89-97, 99, 103, and 107 of the ’457 patent in violation of 35 U.S.C. §271.

           190.    As a result of Defendant’s infringement of at least claims 70-80, 84, 89-97, 99,

    103, and 107 of the ’457 patent, D3D has suffered monetary damages in an amount yet to be

    determined, in no event less than a reasonable royalty, and will continue to suffer damages in

    the future unless Defendant’s infringing activities are enjoined by this Court.

           191.    Defendant’s wrongful acts have damaged and will continue to damage D3D

    irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In



                                                  80
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 81 of 83 PageID 1113




    addition to its actual damages, Plaintiff D3D is entitled to a permanent injunction restraining

    and enjoining Defendant and its respective agents, servants, and employees, and all person

    acting thereunder, in concert with, or on its behalf, from infringing at least claims 70-80, 84,

    89-97, 99, 103, and 107 of the ’457 patent.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff D3D respectfully requests that this Court enter:

           A.      A judgment in favor of Plaintiff D3D that Defendant has been and is infringing

    at least claims 1-21 of the ‘771 patent, claims 1-18 of the ‘183 patent, claims 1, 3, 5-7, 9, 11-

    13, and 16-18 of the ‘766 patent, claims 1-9 and 12-21 of the ‘691 patent, and claims 70-80,

    84, 89-97, 99, 103, and 107 of the ‘457 patent, pursuant to 35 U.S.C. §§ 271(a) and/or 271(b);

           B.      A permanent injunction enjoining Defendant and its officers, directors, agents,

    servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting

    in concert or privity with any of them from infringing, or inducing the infringement of, at least

    claims 1-21 of the ‘771 patent, claims 1-18 of the ‘183 patent, claims 1, 3, 5-7, 9, 11-13, and

    16-18 of the ‘766 patent, claims 1-9 and 12-21 of the ‘691 patent, and claims 70-80, 84, 89-

    97, 99, 103, and 107 of the ‘457 patent;

           C.      A judgment awarding Plaintiff D3D all damages adequate to compensate it for

    Defendant’s infringement of the patents-in-suit under 35 U.S.C. § 284, and in no event less

    than a reasonable royalty for Defendant’s acts of infringement, including all pre-judgement

    and post-judgment interest at the maximum rate permitted by law, and also any past damages

    permitted under 35 U.S.C. § 286, as a result of Defendant’s infringement of at least at least

    claims 1-21 of the ‘771 patent, claims 1-18 of the ‘183 patent, claims 1, 3, 5-7, 9, 11-13, and



                                                   81
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 82 of 83 PageID 1114




    16-18 of the ‘766 patent, claims 1-9 and 12-21 of the ‘691 patent, and claims 70-80, 84, 89-

    97, 99, 103, and 107 of the ‘457 patent;

            D.      An assessment of costs, including reasonable attorney fees pursuant to 35

    U.S.C. § 285, and prejudgment interest against Defendant; and

            E.      Any other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMANDED

            Pursuant to FED. R. CIV. P. 38(b), Plaintiff D3D hereby demands a trial by jury on all

    issues so triable.



    Dated: November 20, 2020


                                                 Respectfully submitted,


                                                 /s/ Charles E. Cantine
                                                 Taylor F. Ford
                                                 Florida Bar No.: 0041008
                                                 Dustin Mauser-Claassen
                                                 Florida Bar No.: 0119289
                                                 KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
                                                 25 E. Pine St.
                                                 P.O. Box 1631
                                                 Orlando, FL 32802-1631
                                                 Telephone: (407) 422-2472
                                                 Facsimile: (407) 648-0161
                                                 Email: tford@kbzwlaw.com
                                                 Email: dmauser@kbzwlaw.com

                                                 Charles E. Cantine*
                                                 Trial Counsel
                                                 Joseph Diamante*
                                                 Trial Counsel
                                                 DUNLAP BENNETT & LUDWIG



                                                  82
Case 6:20-cv-01699-GAP-DCI Document 28 Filed 11/20/20 Page 83 of 83 PageID 1115




                                                   349 5th Avenue
                                                   New York, NY 10016
                                                   Telephone: (703)-777-7319
                                                   Facsimile: (855)-226-8791
                                                   Email: ccantine@bdllawyers.com
                                                   Email: jdiamante@bdllawyers.com
                                                     *(Appearing pro hac vice)

                                                   Counsel for D3D Technologies, Inc.


                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on November 20, 2020, I electronically filed the

    foregoing document with the Clerk of the Court by using the CM/ECF system, which will send

    a notice of electronic filing to all counsel of record.


                                                   /s/ Taylor F. Ford
                                                   Taylor F. Ford
                                                   Florida Bar No.: 0041008

                                                   Counsel for D3D Technologies, Inc.




                                                    83
